EXHIBIT 10.1

Execution Version

 

--------------------------------------------------------------------------------

US$75,000,000

CREDIT AGREEMENT

among

AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V.,

as Borrower,

PILGRIM’S PRIDE CORPORATION

and

CERTAIN SUBSIDIARIES OF AVÍCOLA PILGRIM’S PRIDE DE MÉXICO,

S. de R.L. de C.V.,

as Guarantors,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO

and

ING CAPITAL LLC,

as Administrative Agent and Lead Arranger

ING BANK (MÉXICO), S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, ING

GRUPO FINANCIERO,

as Bookrunner

BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO

FINANCIERO BBVA BANCOMER,

as Arranger

BANK OF AMERICA N.A,

as Arranger

COMERICA BANK,

as Co-Arranger

Dated as of September 25, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

Section 1.1. Definitions

   1

Section 1.2. Other Definitional Provisions

   28

ARTICLE II AMOUNTS AND TERMS OF COMMITMENTS

   29

Section 2.1. Revolving Loan Commitments; Notes

   29

Section 2.2. Acknowledgement; Procedure for Borrowing Revolving Loans

   31

Section 2.3. Repayment

   32

Section 2.4. Prepayments

   32

Section 2.5. Interest Rates and Payment Dates

   35

Section 2.6. LIBOR Period Election

   37

Section 2.7. Computation of Interest and Fees

   37

Section 2.8. Inability to Determine Interest Rate

   38

Section 2.9. Maximum Interest Rate

   38

Section 2.10. Fees

   38

Section 2.11. Pro Rata Treatment and Payments

   39

Section 2.12. Taxes

   41

Section 2.13. Illegality

   43

Section 2.14. Increased Costs

   43

Section 2.15. Funding Compensation Fee

   45

Section 2.16. Sharing of Payments, etc.

   45

 

i



--------------------------------------------------------------------------------

Section 2.17. Change of Lending Office

   46

Section 2.18. Replacement of Lenders

   47

ARTICLE III CONDITIONS PRECEDENT

   47

Section 3.1. Conditions to Effective Date

   47

Section 3.2. Conditions to Each Extension of Credit

   50

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   51

Section 4.1. Organization

   52

Section 4.2. Corporate Power and Authority; Enforceable Obligations

   52

Section 4.3. Compliance with Law and Other Instruments

   53

Section 4.4. Litigation and Environmental Matters

   53

Section 4.5. Approvals

   54

Section 4.6. Financial Information

   54

Section 4.7. Taxes, Assessments and Fees

   56

Section 4.8. No Burdensome Restrictions; Compliance with Laws

   56

Section 4.9. Investment Company Act; Public Utility Holding Company Act

   56

Section 4.10. Disclosure

   56

Section 4.11. Absence of Default

   57

Section 4.12. Obligations Pari Passu; Recourse; Liens

   57

Section 4.13. Withholding Tax

   57

Section 4.14. Proper Form; No Filing

   57

Section 4.15. Immunity

   58

Section 4.16. Properties; Insurance

   58

Section 4.17. Subsidiaries

   59

 

ii



--------------------------------------------------------------------------------

Section 4.18. Federal Regulations

   59

Section 4.19. Labor Matters

   59

Section 4.20. Solvency

   60

Section 4.21. Existing Indebtedness

   60

Section 4.22. Transactions with Affiliates

   60

Section 4.23. Senior Indebtedness

   60

ARTICLE V AFFIRMATIVE COVENANTS

   61

Section 5.1. Senior Obligations

   61

Section 5.2. Financial Statements and Other Information

   61

Section 5.3. Notices of Material Events

   63

Section 5.4. Use of Proceeds

   64

Section 5.5. Conduct of Business and Maintenance of Existence

   64

Section 5.6. Maintenance of Government and Third Party Approvals

   64

Section 5.7. Compliance with Laws and Other Instruments

   65

Section 5.8. Maintenance of Properties; Intellectual Property; Insurance

   65

Section 5.9. Books and Records, Inspection and Audit Rights

   65

Section 5.10. Payment of Tax Obligations

   66

Section 5.11. Environmental Laws

   66

Section 5.12. Further Assurances

   66

Section 5.13. Subsidiaries; Guarantors

   67

Section 5.14. Post Closing Obligations

   67

Section 5.15. Operations

   67

 

iii



--------------------------------------------------------------------------------

ARTICLE VI NEGATIVE COVENANTS

   67

Section 6.1. Financial Covenants

   67

Section 6.2. Limitation on Restricted Payments

   68

Section 6.3. Limitation on Investments

   69

Section 6.4. [Intentionally Deleted.]

   70

Section 6.5. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries

   70

Section 6.6. Limitation on Transactions with Affiliates

   72

Section 6.7. Limitation on Liens

   72

Section 6.8. Limitation on Indebtedness

   73

Section 6.9. [Reserved]

   75

Section 6.10. Limitation on Asset Sales. Consummate any Asset Sale, except:

   75

Section 6.11. Consolidation, Merger and Sale of Assets

   76

Section 6.12. [Intentionally Deleted]

   76

Section 6.13. Amendments to Organizational Documents

   76

Section 6.14. Hedging Agreements

   77

Section 6.15. Indenture Restrictions

   77

ARTICLE VII EVENTS OF DEFAULT

   77

Section 7.1. Events of Default

   77

ARTICLE VIII THE ADMINISTRATIVE AGENT

   80

Section 8.1. Appointment and Authorization

   80

Section 8.2. Delegation of Duties

   81

Section 8.3. No Liability of Agent-Related Persons

   81

Section 8.4. Reliance by the Agent-Related Persons

   82

 

iv



--------------------------------------------------------------------------------

Section 8.5. Notice of Default

   82

Section 8.6. Credit Decision

   83

Section 8.7. Indemnification of Agent-Related Persons

   83

Section 8.8. The Agent-Related Persons in Their Individual Capacity

   84

Section 8.9. Successor Agents

   84

ARTICLE IX GUARANTY

   85

Section 9.1. Guaranty of the Obligations

   85

Section 9.2. Contribution by Guarantors

   85

Section 9.3. Payment by Guarantors

   86

Section 9.4. Liability of Guarantors Absolute

   86

Section 9.5. Waivers by Guarantors

   89

Section 9.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   90

Section 9.7. Subordination of Other Obligations

   91

Section 9.8. Continuing Guaranty

   91

Section 9.9. Authority of Guarantors or the Borrower

   91

Section 9.10. Financial Condition of the Borrower

   91

Section 9.11. Bankruptcy, etc.

   92

Section 9.12. Discharge of Guaranty Upon Sale of Guarantor

   92

ARTICLE X MISCELLANEOUS

   93

Section 10.1. Transfers of Funds

   93

Section 10.2. Financial Data

   93

Section 10.3. Payment of Expenses, etc.

   93

Section 10.4. Amendments and Waivers

   94

 

v



--------------------------------------------------------------------------------

Section 10.5. Indemnification

   95

Section 10.6. Notices

   96

Section 10.7. Table of Contents; Descriptive Headings; etc.

   97

Section 10.8. Survival of Agreements and Representations

   97

Section 10.9. Benefit of Agreement; Assignment

   98

Section 10.10. Right of Set-off

   100

Section 10.11. SUBMISSION TO JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL

   101

Section 10.12. GOVERNING LAW

   103

Section 10.13. Judgment Currency

   103

Section 10.14. Execution in Counterparts

   103

Section 10.15. Waiver of Immunities

   104

Section 10.16. Severability

   104

Section 10.17. Confidentiality

   104

Section 10.18. No Third Parties Benefited

   106

Section 10.19. No Waiver; Remedies

   106

Section 10.20. Prior Agreements Superseded

   106

Section 10.21. USA PATRIOT ACT

   106

Section 10.22. Use of Names and Marks

   107

Section 10.23. Use of English Language

   107

Section 10.24. No Partnership, etc.

   107

SCHEDULES

 

Schedule 1.1(a)    Commitments Schedule 1.1(b)    Guarantors

 

vi



--------------------------------------------------------------------------------

Schedule 4.4    Litigation Schedule 4.17    Subsidiaries Schedule 4.21   
Existing Indebtedness Schedule 5.14    Post-Closing Obligations Schedule 6.3   
Existing Investments Schedule 6.5    Existing Encumbrances or Restrictions
Schedule 6.7    Existing Liens Schedule 10.6    Lending Offices; Addresses for
Notices; Payment Instructions EXHIBITS    Exhibit A    Form of Revolving Note
Exhibit B    Form of Notice of Borrowing Exhibit C    Form of Notice of Interest
Period Election Exhibit D-1    Form of Closing Opinion of New York Counsel to
Borrower Exhibit D-2    Form of Closing Opinion of Mexican Counsel to Borrower
Exhibit E    Form of Closing Certificate Exhibit F    Form of Process Agent
Letter Exhibit G    Form of Compliance Certificate Exhibit H    Form of
Guarantor Accession Agreement Exhibit I    Form of Assignment and Assumption

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 25, 2006, among AVÍCOLA PILGRIM’S PRIDE
DE MÉXICO, S. de R.L. de C.V., a sociedad de responsabilidad limitada de capital
variable organized under the laws of the United Mexican States (the “Borrower”),
PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the “Parent”), CERTAIN
SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTIES HERETO, as Guarantors,
the several banks and other financial institutions from time to time parties
hereto, as Lenders (as such term is hereinafter defined), and ING CAPITAL LLC,
as lead arranger and as administrative agent for the Lenders hereunder.

The parties hereto hereby agree as follows:

WHEREAS, Borrower desires that Lenders extend a revolving credit facility of up
to Seventy-Five Million Dollars ($75,000,000) in the aggregate for general
corporate and capital purposes, to finance capital expenditures, repay existing
indebtedness and finance an intercompany restructuring, and for these purposes,
Lenders are willing to make certain loans and other extensions of credit to
Borrower of up to such amount upon the terms and conditions set forth herein;
and

WHEREAS, all the obligations of the Borrower hereunder will be secured by a
security interest in and lien upon all capital stock and other equity interests
of, and certain promissory notes owned by, Borrower and certain of its
subsidiaries; and

WHEREAS, all the obligations of the Borrower hereunder will be secured by
unconditional guarantees by each of the Guarantors (as such term is hereinafter
defined);

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Additional Amounts” shall have the meaning assigned thereto in Section 2.12.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” shall mean the administrative agent for the Lenders
appointed pursuant to Section 8.1, initially, ING Capital LLC, and its
successors in such capacity.

“Aggregate Payments” shall have the meaning assigned thereto in Section 9.2.

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent-Related Persons” shall mean the Administrative Agent and any successor
thereof in such capacity, together with its Affiliates, and the officers,
directors, employees, counsel, agents and attorneys-in-fact of any such
Person(s).

“Agreement” shall mean this Credit Agreement, as from time to time amended,
supplemented or otherwise modified.

“Agreement Currency” shall have the meaning assigned thereto in Section 10.13.

“Applicable Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, including Mexican official standards (NOMs), in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean the percentage determined based on the Parent
Consolidated Leverage Ratio as set forth in the table below:

 

Parent Consolidated Leverage Ratio

   Applicable
Margin for
LIBOR Loans    

Applicable Margin
for

Base Rate Loans

    Applicable Margin
for Peso Revolving
Loans  

On the Effective Date

   1.25 %   0.375 %   1.05 %

> 0.65:1:00

   2.750 %   0.625 %   2.550 %

£ 0.65:1:00

>0.60:1.00

   2.50 %   0.625 %   2.300  

£ 0.60:1:00

>0.55:1.00

   2.25 %   0.625 %   2.050 %

£ 0.55:1:00

>0.50:1.00

   2.00 %   0.375 %   1.800 %

£ 0.50:1:00

>0.45:1.00

   1.750 %   0.375 %   1.550 %

£0.45:1:00

> 0.40:1.00

   1.625 %   0.375 %   1.425 %

£ 0.40:1:00

>0.35:1.00

   1.50 %   0.375 %   1.300 %

£0.35:1.00

   1.250 %   0.375 %   1.050 %

; provided that for the period from the Effective Date until the first
Adjustment Date (as defined below) following the Effective Date, the Applicable
Margin shall be determined based on the Parent Consolidated Leverage Ratio as at
the Effective Date stated in a certificate from a Responsible Officer of the
Borrower delivered to the Administrative Agent on the Effective Date; provided
further that changes in the Applicable Margin resulting from changes in the
Parent Consolidated Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements and a Compliance Certificate are delivered to the Administrative
Agent pursuant to Section 5.2 and shall remain in effect until the next change
to be effected pursuant to this paragraph. Each determination of the Parent
Consolidated Leverage Ratio for the purposes of determining the Applicable
Margin shall be made in a manner consistent with the determination thereof
pursuant to Section 6.1. Notwithstanding anything set forth above, if, after the
date hereof, (i) the Harris Credit Agreement is amended, modified or
supplemented such that the interest rates and/or the levels of the pricing grid
therein are modified, the Applicable Margins hereunder shall be modified such
that the Applicable Margins are the same as set forth in the Harris Credit
Facility, plus 0.375% for each level of the pricing grid and the Applicable
Margin for Peso Revolving Loans shall be 0.20% less than the Applicable Margin
for LIBOR Loans referenced in the pricing grid set forth above (after giving
effect to any amendment to the interest rate in the Harris Credit Facility) or
(ii) if the Harris Credit Agreement is terminated, the Applicable Margins
hereunder shall be modified (if necessary) such that the Applicable Margins are
the same as set forth in the Harris Credit Agreement in effect immediately prior
to such termination, plus 0.375% for each level of the pricing grid and the
Applicable Margin for Peso Revolving Loans shall be 0.20% less than the
Applicable Margin for LIBOR Loans referenced in the pricing grid set forth above
(after giving effect to the Harris Credit Facility in effect immediately prior
to such termination).

 

3



--------------------------------------------------------------------------------

“Asset Sale” shall mean any sale, transfer or other disposition (including by
way of merger, consolidation or sale-leaseback transaction) in one transaction
or a series of related transactions by the Borrower or any of its Subsidiaries
of (i) all or any of the Equity Interests of any Subsidiary, (ii) all or
substantially all of the property and assets of an operating unit or business of
the Borrower or any of its Subsidiaries or (iii) any other property and assets
of the Borrower or any of its Subsidiaries, including receivables.

“Assignee” shall have the meaning assigned thereto in Section 10.9.

“Assignment and Assumption” shall have the meaning assigned thereto in
Section 10.9.

“Available Credit Commitment” shall mean, as to any Lender at any time, an
amount equal to the excess, if any, of (a) the amount of such Lender’s Revolving
Loan Commitment at such time over (b) the sum of (x) the principal amount of all
Dollar Revolving Loans made by such Lender and outstanding at such time plus
(y) the Fixed Dollar Equivalent of all Peso Revolving Loans made by such Lender
and outstanding at such time; collectively, as to all the Lenders, the
“Available Credit Commitments”.

“Bankruptcy Law” shall mean any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, suspensión de pagos,
quiebra, concurso mercantil, reorganization or relief of debtors, including the
Ley de Concursos Mercantiles and Title 11 of the United States Code, each as now
or hereafter in effect.

“Base Rate Loan” shall mean a Revolving Loan bearing interest by reference to
the Base Rate.

“Base Rate” shall mean, at any time, the higher of (a) the Prime Rate or (b) the
rate which is  1/2 of 1% in excess of the Federal Funds Effective Rate.

“Beneficiary” shall mean each Agent-Related Person and each Lender.

 

4



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned thereto in the preliminary statements
hereto.

“Borrowing Date” shall mean any Business Day during the Commitment Period
specified by the Borrower as a date on which the Borrower requests the Lenders
to make Revolving Loans hereunder.

“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which banking institutions are authorized or required to close in New York, New
York and, with respect to Peso Revolving Loans, Mexico City, Mexico and, with
respect to LIBOR Loans, London, England.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) which, in conformity with Mexican
GAAP, is required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” of any Person shall mean, as at any date of
determination, the capitalized amount shown as a liability in respect of all
Capitalized Leases on the balance sheet of such Person prepared in conformity
with Mexican GAAP.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement (including circulars or other rules issued by any
Governmental Authority of Mexico), (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Change of Control” shall mean such time as:

(a) any merger or consolidation of Borrower with or into any other Person or the
merger of another Person into the Borrower with the effect that immediately
after such transaction the Person or Persons who held Voting Stock in Borrower
immediately

 

5



--------------------------------------------------------------------------------

prior to such transaction shall hold less than 100% of the total voting power of
the Voting Stock generally entitled to vote in the election of directors,
managers or trustees of the Person surviving such merger or consolidation; or

(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) is consummated with respect to all or substantially all
of the assets of the Borrower to any Person or group of Persons (other than in
compliance with the provisions hereof); or

(c) Parent or its Subsidiaries shall cease to own, directly or indirectly, all
of the Voting Stock of Borrower;

(d) any liquidation or dissolution of Borrower; or

(e) any Change of Control (as defined in the Indenture) shall occur.

provided that, notwithstanding anything to the contrary contained herein, no
Change of Control shall be deemed to have occurred as a result of any action
permitted by Sections 6.10 (other than Section 6.10(d) and 6.10(e)) and 6.11, so
long as, the Parent and/or a Subsidiary of the Parent shall own all of the
Voting Stock of the Borrower.

“Commitment Period” shall mean the period from and including the Effective Date
to and including the Final Maturity Date.

“Compensation Plan” shall mean, with respect to any Person, any program, plan or
similar arrangement (other than employment contracts for a single individual)
relating generally to compensation, pension, employment or similar arrangements
to which such Person (individually or in connection with any other Person) may
have any liability.

“Compliance Certificate” shall have the meaning assigned thereto in
Section 5.2(e).

“Consolidated Assets” shall mean, at any date of determination, the aggregate
amount of all of the assets of the Borrower and its Subsidiaries minus any
intercompany loans or advances (not consistent with past practices) made after
the Effective Date by Borrower or any of its Subsidiaries to the Parent or any
of the Parent’s Domestic

 

6



--------------------------------------------------------------------------------

Subsidiaries (net of intercompany loans and advances made after the Effective
Date by Parent or any of the Parent’s Domestic Subsidiaries to the Borrower or
any of its Subsidiaries, and excluding the Peso Revolving Loans and Dollar
Revolving Loans made on the Effective Date for purposes of the intercompany
restructuring), determined on a consolidated basis in accordance with Mexican
GAAP consistently applied.

“Consolidated EBITDA” shall mean, for any period, as calculated for Borrower and
its Subsidiaries on a consolidated basis for such period, the sum (without
duplication) of all earnings (other than extraordinary items) of Borrower and
its Subsidiaries, on a consolidated basis, before interest and income tax
obligations of the Borrower and its Subsidiaries on a consolidated basis for
such period, and before depreciation and amortization charges of Borrower and
its Subsidiaries for such period, on a consolidated basis, in each case as
determined in accordance with Mexican GAAP consistently applied.

“Consolidated Intangible Assets” shall mean, license agreements, trademarks,
trade names, patents, capitalized research and development, proprietary products
(the results of past research and development treated as long term assets and
excluded from inventory) and goodwill (all determined on a consolidated basis in
accordance with Mexican GAAP consistently applied).

“Consolidated Interest Expense” shall mean, for any period, all interest charges
during such period, including all amortization of debt discount and expense and
imputed interest with respect to Capitalized Lease Obligations, determined on a
consolidated basis in accordance with Mexican GAAP, consistently applied,
including, without limitation, dividends relating to preferred stock and other
Equity Interests that are convertible, exchangeable or exercisable into common
stock that is classified as debt in accordance with Mexican GAAP, consistently
applied, or which Borrower elects to treat as Indebtedness hereunder.

“Consolidated Leverage Ratio” shall mean, as at any date of determination, the
ratio of (a) Indebtedness of Borrower and its Subsidiaries on a consolidated
basis (other than Indebtedness consisting of reimbursement and other obligations
with respect to undrawn letters of credit) minus the aggregate principal amount
of all cash and Temporary Cash Investments reflected on the Borrower’s
consolidated balance sheet for the period most recently ended that is not
restricted to secure the payment of off-balance sheet liabilities of Borrower or
any Subsidiary to (b) the sum of (a) above plus Consolidated Net Worth.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, net income of the Borrower
and its Subsidiaries on a consolidated basis, determined in accordance with
Mexican GAAP consistently applied.

“Consolidated Net Indebtedness” shall mean, as at any date of determination, (a)
the aggregate stated balance sheet amount of all Indebtedness referred to in
clauses (a)(i) through (a)(iii) and (a)(v) of the definition of such term of the
Borrower and its Subsidiaries on a consolidated basis as determined in
accordance with Mexican GAAP consistently applied minus (b) the aggregate amount
of cash and Temporary Cash Investments on hand of Borrower and its Subsidiaries
on a consolidated basis as at such date.

“Consolidated Net Tangible Assets” shall mean, for any Person, the excess of the
value of the Consolidated Assets over the value of the Consolidated Intangible
Assets of such Person, determined on a consolidated basis in accordance with
Mexican GAAP consistently applied.

“Consolidated Net Worth” shall mean Consolidated Assets minus Consolidated Total
Liabilities of the Borrower and its Subsidiaries on a consolidated basis in
accordance with Mexican GAAP consistently applied.

“Consolidated Tangible Net Worth” shall mean, at any date of determination, the
Consolidated Net Worth of the Borrower and its Subsidiaries on a consolidated
basis minus the Consolidated Intangible Assets of the Borrower and its
Subsidiaries on a consolidated basis, each as determined in accordance with
Mexican GAAP consistently applied.

“Consolidated Total Liabilities” shall mean, at any date of determination, the
aggregate amount of all liabilities of the Borrower and its Subsidiaries, as
determined in accordance with Mexican GAAP consistently applied on a
consolidated basis as at such date.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contributing Guarantors” shall have the meaning assigned thereto in
Section 9.2.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

8



--------------------------------------------------------------------------------

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice, lapse of time, or both, or any other
condition specified in Section 7.1, has been satisfied.

“Dollar Borrowing” shall mean any Revolving Loans hereunder consisting of Dollar
Revolving Loans.

“Dollar Equivalent” shall mean, with respect to an amount of Pesos on any date,
the Dollar amount which would result from the conversion of such Peso amount
into Dollars on such date, as determined by Administrative Agent using the
Exchange Rate.

“Dollar Lender” shall mean each Lender that holds a Dollar Revolving Loan.

“Dollar Revolving Loans” shall have the meaning assigned thereto in Section 2.1.

“Dollars” and “US$” shall mean the lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that was formed under the laws
of the United States of America or any state thereof or the District of
Columbia.

“Effective Date” shall mean the date on which all of the conditions set forth in
Section 3.1 hereof have been fulfilled.

“Eligible Assignee” shall mean, with respect to any assignments by the Lenders,
(a) a Mexican Financial Institution, or (b) unless such registration with
Hacienda no longer enables them to have a reduced withholding tax: (i) a
financial institution registered with Hacienda for purposes of Section I of
Article 195 or Section II of Article 196 of the Mexican Income Tax Law (or any
successor or replacement thereof), or (ii) a Person so registered with Hacienda
that is primarily engaged in the business of commercial banking and that is:
(A) a Subsidiary of a Lender, (B) a Subsidiary of a Person of which a Lender is
a Subsidiary or (C) a Person of which a Lender is a Subsidiary. In any event, an
Eligible Assignee shall be headquartered in Mexico or a

 

9



--------------------------------------------------------------------------------

country that has a treaty with Mexico for the prevention of double taxation that
provides for withholding at a rate equal to or lower than that applicable to the
relevant assigning Lender.

“Environmental Claim” shall mean any claim, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

“Environmental Costs” shall mean any and all costs or expenses (including,
without limitation, attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, fines,
penalties, damages, settlement payments, judgments and awards), of whatever kind
or nature, known or unknown, contingent or otherwise, arising out of, or in any
way relating to, any violation of, noncompliance with or liability under any
Environmental Laws or any orders, requirements, demands, or investigations of
any person related to any Environmental Laws. Environmental Costs include any
and all of the foregoing, without regard to whether they arise out of or are
related to any past, pending or threatened proceeding of any kind.

“Environmental Law” shall mean any federal, national, state or local law,
statute, common law duty, rule, regulation, ordinance or code, together with any
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters, including Mexican official
standards (NOMs).

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Event of Default” shall have the meaning assigned thereto in Section 7.1.

“Excess Cash Flow” means, as determined for the Borrower on a consolidated basis
and calculated for any fiscal year of Borrower, the amount of Consolidated
EBITDA less (without duplication) (a) cash taxes paid, less (b) Consolidated
Interest Expense actually paid in cash, less (c) scheduled principal payments of
Indebtedness actually paid (other than a repayment of principal under that
portion of the Revolving

 

10



--------------------------------------------------------------------------------

Loan Commitment that is not under the Reducing Revolver Portion of the Revolving
Loan Commitment) and voluntary prepayments of the Revolving Loans pursuant to
Section 2.4(a), less (d) capital expenditures paid in cash.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean, for any date, the Peso/Dollar exchange rate
published on any Business Day by Banco de México in the Federal Official Gazette
(Diario Oficial de la Federación) as the rate “para solventar obligaciones
denominadas en moneda extranjera pagaderas en la República Mexicana” on such
date; provided that, if Banco de México ceases to publish such exchange rate,
the exchange rate shall be calculated by taking the average of the Peso/Dollar
exchange rates published by BBVA Bancomer, S.A., Institución de Banca Múltiple,
Grupo Financiero BBVA Bancomer, Banco Nacional de Comercio Exterior, S.N.C. and
ING Bank (México), S.A., Institución de Banca Múltiple, as of the close of
business on such date.

“Existing Indebtedness” shall have the meaning assigned thereto in Section 4.21.

“Facility Fee Rate” shall mean initially, until the first Adjustment Date,
0.25% per annum and thereafter the Facility Fee Rate shall be determined based
on the Parent Consolidated Leverage Ratio as set forth in the table below and
any changes in the Facility Fee Rate resulting from changes in the Parent
Consolidated Leverage Ratio shall become effective on each Adjustment Date in
the manner set forth in the last paragraph of the definition of “Applicable
Margin”:

 

Parent Consolidated Leverage Ratio

   Facility Fee  

> 0.65:1:00

   0.375 %

£ 0.55:1:00

>0.60:1.00

   0.375 %

£ 0.60:1:00

>0.55:1.00

   0.375 %

£ 0.55:1:00

>0.50:1.00

   0.375 %

£ 0.50:1:00

>0.45:1.00

   0.375 %

£0.45:1:00

> 0.40:1.00

   0.25 %

£ 0.40:1:00

>0.35:1.00

   0.25 %

£0.35:1.00

   0.25 %

 

11



--------------------------------------------------------------------------------

“Fair Share” shall have the meaning assigned thereto in Section 9.2.

“Fair Share Contribution Amount” shall have the meaning assigned thereto in
Section 9.2.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall have the meaning assigned thereto in Section 2.10(a).

“Final Maturity Date” shall mean September 25, 2011.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of
Consolidated EBITDA and all amounts payable under all non-cancellable operating
leases (determined on a consolidated basis in accordance with Mexican GAAP,
consistently applied) for the period in question, to (b) the sum of (without
duplication) (i) Consolidated Interest Expense for such period, (ii) the sum of
the scheduled current maturities (determined in accordance with Mexican GAAP,
consistently applied) of Funded Debt during the period in question, (iii) all
amounts payable under non-cancellable operating leases (determined as aforesaid)
during such period, and (iv) all Capitalized Lease Obligations for the period in
question.

“Fixed Dollar Equivalent” shall mean with respect to an amount of Pesos on any
date, the Dollar amount that would result from the conversion of such Peso
amount into Dollars at an exchange rate of one Dollar to P$10.9227.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic Subsidiary
and with respect to which more than 80% of its assets (determined on a
consolidated basis in accordance with Mexican GAAP) are located in territories
and jurisdictions outside of the United States of America.

 

12



--------------------------------------------------------------------------------

“Funded Debt” shall mean, with respect to any Person, all indebtedness for
borrowed money of such Person, and shall include indebtedness for borrowed money
created, assumed or guaranteed by such Person either directly or indirectly,
including obligations secured by liens upon Property of such Person and upon
which such entity customarily pays the interest, all current maturities of all
such indebtedness and all rental payments under Capitalized Leases.

“Funding Guarantor” shall have the meaning assigned thereto in Section 9.2.

“Further Taxes” shall mean any and all present or future taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges,
and all liabilities with respect thereto, imposed by any jurisdiction on account
of amounts payable or paid pursuant to Section 2.12.

“Governmental Approval” shall mean any action, order, authorization, consent,
approval, license, lease, ruling, permit, certification, exemption, filing or
registration by or with any Governmental Authority.

“Governmental Authority” shall mean any nation or government, any state or other
political or administrative subdivision thereof, any central bank (or similar
monetary or regulatory authority) and any entity exercising executive,
legislative, judicial, regulatory or administrative authority of or pertaining
to government.

“Guaranteed Obligations” shall have the meaning assigned thereto in Section 9.1.

“Guarantor” shall mean each of the Persons listed in Schedule 1.1(b) and each
other Person who guarantees the Obligations.

“Guarantor Accession Agreement” shall mean a Guarantor Accession Agreement in
substantially the form of Exhibit H hereto.

“Guaranty” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing (whether pursuant to a guaranty, a fianza,
an aval or otherwise) any Indebtedness of any other Person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of such Person (A) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness of such other Person (whether
arising by virtue of partnership arrangements,

 

13



--------------------------------------------------------------------------------

or by agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (B) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part). The term “Guarantee” used as a verb has a corresponding meaning.

“Hacienda” shall mean the Secretaría de Hacienda y Crédito Público (Ministry of
Finance and Public Credit) of Mexico.

“Harris Credit Agreement” shall mean that certain Third Amended and Restated
Secured Credit Agreement, dated as of April 7, 2004, by and among Parent, Harris
N.A., as agent and the lenders from time to time party thereto as amended,
modified or supplemented from time to time.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Agreements” shall mean any (a) Interest Rate Agreements, (b) forward
commodity contract, commodity swap agreement, commodity option agreement or
other similar agreement or arrangement or (c) spot or forward foreign exchange
agreement and currency swap, currency option or other similar financial
agreements or arrangements, in each case entered into by the Borrower or any of
its Subsidiaries.

“Indebtedness” shall mean, with respect to any Person at any date of
determination (without duplication), (a) all obligations of such Person in
respect of (i) borrowed money, (ii) the outstanding principal amount of any
bonds, notes, loan stock, commercial paper, acceptance credits, debentures, and
bills or promissory notes drawn, accepted, endorsed, or issued by such Person
(including in the case of the Loan Parties, the obligations under the Loan
Documents), (iii) any credit to such Person from, or other obligation of such
Person to, a supplier of goods or services under any installment purchase or
similar arrangement in respect of goods or services (except trade accounts
payable that were incurred in the ordinary course of business),
(iv) non-contingent obligations of such Person to reimburse any other Person in
respect of amounts paid under a letter of credit or similar instrument
(excluding any such letter of

 

14



--------------------------------------------------------------------------------

credit or similar instrument issued for the benefit of such Person in respect of
trade accounts in the ordinary course of business), (v) Capitalized Lease
Obligations and (vi) any fixed or minimum premium payable on a redemption or
replacement of any of the foregoing obligations, (b) all Indebtedness of other
Persons secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person; provided that the amount of such
Indebtedness shall be the lesser of (A) the fair market value of such asset at
such date of determination and (B) the amount of such Indebtedness, (c) without
duplication, all Indebtedness of other Persons guaranteed by such Person to the
extent such Indebtedness is guaranteed by such Person, and (d) all liabilities
of such Person (actual or contingent) under any conditional sale or transfer
with recourse or obligation to repurchase, including by way of discount or
factoring of book debts or receivables. The amount of Indebtedness of any Person
at any date shall be (without duplication) the outstanding balance at such date
of all unconditional obligations as described above and, with respect to
contingent obligations, the maximum liability upon the occurrence of the
contingency giving rise to the obligation (unless the underlying contingency has
not occurred and the occurrence of the underlying contingency is entirely within
the control of the Borrower or its Subsidiaries); provided that the amount
outstanding at any time of any Indebtedness issued with original discount is the
face amount of such Indebtedness less the remaining unamortized portion of the
original issue discount of such Indebtedness at such time as determined in
accordance with Mexican GAAP.

“Indenture” shall mean, collectively, (i) that certain Indenture, dated
August 9, 2001 by and between Parent and JPMorgan Chase Bank, as Trustee, as
amended, modified or supplemented from time to time and (ii) that certain
Subordinated Indenture, dated as of November 21, 2003, by and between Parent and
The Bank of New York, as Trustee, as amended, modified or supplemented from time
to time.

“Indemnified Liabilities” shall have the meaning assigned thereto in
Section 10.5(a).

“Indemnified Person” shall have the meaning assigned thereto in Section 10.5(a).

“Insolvency Proceeding” shall mean, with respect to any Person: (a) any case,
action or proceeding with respect to such Person before or by any court or other
Governmental Authority relating to bankruptcy, suspension of payments, debt
arrangement or reorganization in a bankruptcy or suspension of payments
proceeding, insolvency, liquidation, receivership, dissolution, winding-up or
relief of debtors, including any suspensión de pagos, quiebra or concurso
mercantil, or (b) any general assignment for the benefit of creditors,
composition, suspension of payments, debt

 

15



--------------------------------------------------------------------------------

arrangement, marshaling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in any case undertaken under Applicable Law, including any Bankruptcy Law.

“Interest Rate Agreements” shall mean any interest rate protection agreements
and other types of interest rate hedging agreements (including interest rate
swaps, caps, floors, collars and similar arrangements) entered into by the
Borrower or any of its Subsidiaries.

“Investments” shall have the meaning assigned thereto in Section 6.3.

“Lead Arranger” shall mean ING Capital LLC.

“Lender Hedging Agreements” shall have the meaning assigned thereto in
Section 6.14.

“Lenders” shall mean the Persons listed on Schedule 1.1(a) and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise.

“Lending Office” shall mean, with respect to any Lender, initially, the office
of such Lender designated as such in Schedule 10.6; thereafter, such other
office of such Lender (or a branch thereof) registered with Hacienda for
purposes of Section I of Article 195 or Section II of Article 196 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta), or any successor provisions,
or organized and licensed under the laws of Mexico, if any, which shall be
making or maintaining Peso Revolving Loans in accordance with the provisions of
this Agreement.

“LIBOR Loan” shall mean a Revolving Loan bearing interest by reference to the
LIBOR Rate.

“LIBOR Payment Date” shall mean, as to any LIBOR Loan, the last day of such
LIBOR Period and the date of any repayment or prepayment made in respect of any
LIBOR Loan.

 

16



--------------------------------------------------------------------------------

“LIBOR Period” shall mean, with respect to any LIBOR Loan, (a) initially the
period commencing on the Borrowing Date, with respect to such LIBOR Loan and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one, two three
or six months thereafter, as the Borrower may elect in the Notice of Borrowing
for such LIBOR Loan and (b) thereafter, each period commencing on the last day
of the next preceding LIBOR Period and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is one, two three or six months thereafter, in each case as
specified by the Borrower in the applicable Notice of Borrowing or Notice of
Interest Period Election with respect to such LIBOR Loan; provided that, (y) if
any LIBOR Period would otherwise end on a day which is not a Business Day, that
LIBOR Period shall be extended to the immediately succeeding Business Day unless
the result of such extension would be to carry such LIBOR Period into another
calendar month in which event such LIBOR Period shall end on the immediately
preceding Business Day, and (z) if any LIBOR Period would otherwise (but for
this clause (z)) extend beyond the Final Maturity Date, then such LIBOR Period
shall end on the Final Maturity Date.

“LIBOR Rate” shall mean, with respect to each LIBOR Period:

(a) the rate for deposits in Dollars for a period equal to such LIBOR Period
quoted on the second Business Day before the first day of such LIBOR Period, as
such rate appears on the display designated as page “3750” on the Telerate
Service (or such other page as may replace page “3750” on the Telerate Service
or such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.
(London time) on such date, or

(b) if clause (a) does not apply, the arithmetic mean (rounded upwards to the
nearest 1/100th of 1%) of the rates for deposits in Dollars for a period
approximately equal to such LIBOR Period that are offered to the Administrative
Agent by two or more leading banks in the London interbank market;

in each case as determined by the Administrative Agent and notified to the
Lenders and the Borrower on such second prior Business Day.

 

17



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any other contractual or statutory arrangement or provision having substantially
the same economic, financial or operational effect as any of the foregoing);
including, without limitation, any device, including, without limitation, any
Mexican or non-Mexican trust, asociación en participación or joint venture, for
the purpose of setting aside funds for facilitating payments to any person or
group of persons.

“Loan Documents” shall mean the collective reference to this Agreement, the
Notes, the Pledge Agreement, any Lender Hedging Agreements, and any other
agreements, documents and instruments executed and delivered in connection with
the transactions contemplated hereby and thereby.

“Loan Parties” shall mean the collective reference to the Borrower and the
Guarantors; each, individually, a “Loan Party”.

“Local Guarantor” shall mean each Subsidiary of Borrower existing as of the
Effective Date or thereafter (other than a Domestic Subsidiary).

“Luxembourg Bond” means that certain bond dated September 27, 2001 in the
original principal amount of US$30,000,000 executed by Pilgrim’s Pride
Luxembourg Funding S.A.R.L. (or its successors and assigns), as issuer, and held
by Grupo Pilgrim’s Pride Funding S. de R.L. de C.V. (or its successors and
assigns).

“Majority Lenders” shall mean on any date, Lenders holding over 50% of the sum
of (i) undrawn Revolving Loan Commitments on such date and (ii) Revolving Loans
outstanding on such date, as determined by the Administrative Agent by
converting Peso Revolving Loans into Dollars based on the Dollar Equivalent
thereof on such date.

“Material Adverse Effect” shall mean any of (a) a material adverse change in, or
a material adverse effect upon the condition (financial or otherwise), business,
properties, or results of operations of (i) the Borrower and its Subsidiaries
who are Loan Parties, taken as a whole, or (ii) Parent and its Subsidiaries,
taken as a whole, (b) a material adverse change in the ability of (i) the
Borrower and the Loan Parties (other than Parent), taken as a whole or (ii) the
Loan Parties, taken as a whole, to fulfill any of their obligations under this
Agreement or any of the other Loan Documents to which such Loan Party is a party
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability of any Loan Document or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

 

18



--------------------------------------------------------------------------------

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products or any hazardous or toxic substances or materials or wastes defined or
regulated as such in or under or which may give rise to liability under any
applicable Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Mexican Financial Institution” shall mean a financial institution organized and
existing pursuant to and in accordance with the laws of Mexico.

“Mexican GAAP” shall mean the generally accepted accounting principles that are,
unless otherwise specified, applicable in Mexico.

“Mexico” shall mean the Estados Unidos Mexicanos (United Mexican States).

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Net Cash Proceeds” shall mean, with respect to any event, (a) the proceeds, in
the form of cash or cash equivalents, received by the Borrower and its
Subsidiaries in respect of such event, including (i) any cash or cash
equivalents received in respect of non-cash proceeds, but only as and when
received and any amount eliminated from any reserve referred to in clause
(b)(iv) below, but only as and when eliminated, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses (including fees and expenses of
counsel and investment bankers) paid by the Borrower and its Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of an Asset Sale (or a casualty or other damage or condemnation or similar
proceeding), the amount of all payments required to be made by the Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Revolving Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all Taxes paid by the
Borrower and its Subsidiaries and (iv) the amount of any reserves established by
the Borrower and its Subsidiaries to fund Tax and contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
(or equivalent officer) of the Borrower or the Parent).

 

19



--------------------------------------------------------------------------------

“Notes” shall mean the Revolving Notes, each substantially in the form of
Exhibit A; individually, a “Note” and each as executed by the Borrower and
guaranteed (por aval) by the Guarantors.

“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.2 and
shall be substantially in the form of Exhibit B.

“Notice of Interest Period Election” shall have the meaning assigned thereto in
Section 2.6.

“Obligations” shall mean all of the obligations and liabilities of the Borrower
and the Loan Parties to the Lenders (or to Affiliates of Lenders in connection
with any Lender Hedging Agreements) and the Administrative Agent now or in the
future existing under or in connection with this Agreement and the other Loan
Documents (as any of the foregoing may from time to time be respectively
amended, modified, substituted, extended or renewed), direct or indirect,
absolute or contingent, due or to become due, now or hereafter existing.

“Other Currency” shall have the meaning assigned thereto in Section 10.13.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“Parent” shall have the meaning assigned thereto in the preliminary statements
hereto.

“Parent Consolidated Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Debt (as defined in the Harris Credit Agreement)
(other than Debt consisting of reimbursement and other obligations with respect
to undrawn letters of credit) minus the aggregate principal amount of all cash
and Cash Equivalents (as defined in the Harris Credit Agreement) reflected on
the Parent’s consolidated balance sheet for the period most recently ended that
is not restricted to secure the payment of off-balance sheet liabilities of
Parent or any Subsidiary to (b) the sum of (a) above plus Consolidated Net Worth
(as defined in the Harris Credit Agreement) of Parent.

 

20



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned thereto in Section 10.9(f).

“Permitted Liens” shall mean:

(a) Liens imposed by law for taxes, assessments, governmental charges or claims
that are (i) not yet due, (ii) delinquent but do not exceed US$2,000,000, or
(iii) are being contested in compliance with Section 5.10;

(b) statutory and common law Liens of landlords, carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts that are (i) not yet
delinquent, (ii) that are delinquent but do not exceed US$5,000,000, or
(iii) being contested in compliance with Section 5.10;

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;

(d) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, bankers’ acceptances, surety and
appeal bonds, government contracts, performance and return of money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);

(e) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of the business of the Borrower or
any of its Subsidiaries;

(f) leases or subleases granted to others that do not materially interfere with
the ordinary course of the business of the Borrower and its Subsidiaries, taken
as a whole;

(g) Liens arising from the rendering of a final judgment or order against the
Borrower or any of its Subsidiaries that does not give rise to a Default or
Event of Default;

 

21



--------------------------------------------------------------------------------

(h) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the products and proceeds thereof;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of banker’s acceptance issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

(k) Liens encumbering property or assets under construction arising from
progress or partial payments by a customer of the Borrower or any of its
Subsidiaries relating to such property or assets;

(l) Liens arising by virtue of any statutory, regulatory, contractual or
warranty requirements of the Borrower or any of its Subsidiaries, including
provisions relating to rights of offset and set-off, bankers’ liens or similar
rights and remedies;

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged with or into or consolidated with the Borrower or any of its
Subsidiaries; provided, that such Liens were in existence prior to the
contemplation of such acquisition, merger or consolidation and do not extend to
any assets other than those of the Person acquired by, merged into or
consolidated with the Borrower or its Subsidiary;

(n) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Agreements; and

(o) Liens securing Indebtedness of the Borrower or its Subsidiaries so long as
the Liens are in favor of a Loan Party.

“Person” shall mean any corporation, partnership, joint venture, trust, limited
liability company, individual or other person or entity of any kind.

 

22



--------------------------------------------------------------------------------

“Peso Borrowing” shall mean any Revolving Loan hereunder consisting of Peso
Revolving Loans.

“Peso Equivalent” shall mean with respect to an amount of Dollars on any date,
the Peso amount that would result from the conversion of such Dollar amount into
Pesos on such date, as determined by Administrative Agent using the Exchange
Rate.

“Peso Interest Payment Date” shall mean (a) the last day of each Peso Interest
Period and (b) the date of any repayment or prepayment made in respect of any
Revolving Loan.

“Peso Interest Period” shall mean, with respect to any Revolving Loan,
(a) initially, the period commencing on the Borrowing Date with respect to such
Revolving Loan and ending on the last day of the calendar month during which
such Borrowing Date occurred and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period and ending on the last day of the
next subsequent calendar month; provided that, (i) if any Peso Interest Period
would otherwise end on a day which is not a Business Day, such Peso Interest
Period shall end on the immediately preceding Business Day, (ii) if any Peso
Interest Period for any Revolving Loan would otherwise (but for this
clause (ii)) extend beyond the Initial Principal Payment Date, then such Peso
Interest Period shall end on the Initial Principal Payment Date and (iii) if any
Peso Interest Period for any Revolving Loan would otherwise (but for this
clause (iii)) extend beyond the Final Maturity Date, then such Peso Interest
Period shall end on the Final Maturity Date.

“Peso Lender” shall mean each Lender that holds a Revolving Loan.

“Peso Revolving Loans” shall have the meaning assigned thereto in
Section 2.1(b).

“Pesos” or “P$” shall mean the lawful money of Mexico.

“Pledge Agreement” shall mean, collectively, those certain Pledge Agreements,
dated as of the date hereof, by each of Parent, Borrower and Pledgors in favor
of Agent, as the same may be amended, restated or otherwise modified from time
to time, over the equity interests representing the equity capital of certain
Guarantors.

“Pledgors” shall mean each of (i) POPPSA 4, LLC, (ii) Pilgrim´s Pride, S. de
R.L. de C.V., (iii) Incubadora Hidalgo, S. de R.L. de C.V., (iv) Grupo Pilgrim´s
Pride Funding Holdings, S de R.L. de C.V., (v) Carnes y Productos Avícolas de
México, S de R.L. de C.V., and (vi) POPPSA 3, LLC.

 

23



--------------------------------------------------------------------------------

“Prepayment Event” shall mean (a) any Asset Sale described in Section 6.10,
other than dispositions described in clauses (a), (b) and (c) of Section 6.10,
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceedings of, any property or
asset of the Borrower or any Subsidiary, or (c) the incurrence by the Borrower
or any of its Subsidiaries of any Indebtedness not permitted under Section 6.8.

“Prime Rate” shall mean the arithmetic average of rates of interest that each of
JPMorgan Chase Bank, N.A., Citibank, N.A., and Bank of America, N.A. announce
from time to time at such lenders’ principal New York City office as its prime
lending rate, as in effect from time to time. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.

“Rate of Exchange” shall have the meaning assigned thereto in Section 10.13.

“Reducing Revolver Portion of the Revolving Loan Commitment” shall mean that
portion of the Revolving Loan Commitment in excess of $50,000,000, which shall
be reduced annually as set forth in Section 2.3 hereof or as otherwise required
by this Agreement.

“Regulation U” shall mean Regulation U of the Board as in effect from time to
time.

“Regulation X” shall mean Regulation X of the Board as in effect from time to
time.

“Reinvestment Prepayment Date” shall mean with respect to any Prepayment Event
described in clause (a) of the definition thereof, the earlier of (a) the date
occurring 360 days after such Prepayment Event and (b) the date on which the
Borrower shall have determined not to, or shall have otherwise permanently
ceased to, acquire, improve or repair assets useful in the Borrower’s business
with all or any portion of the Net Cash Proceeds of such Prepayment Event.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” of a Person shall mean the Chairman, Chief Executive
Officer, President, any Executive Director, Director, Alternate Director, Vice
President, Treasurer or Assistant Treasurer of that Person, in each case
authorized to the extent required by a board resolution or shareholder meeting;
provided that such officer is then authorized to bind such Person.

“Restricted Payments” shall have the meaning assigned to that term in
Section 6.2.

“Revolving Loans” shall mean the collective reference to the Dollar Revolving
Loans and the Peso Revolving Loans.

“Revolving Loan Commitment” shall mean, as to any Lender, its obligation to make
Revolving Loans to the Borrower in an aggregate amount (reflected in Dollars or
Pesos, or both) not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule 1.1(a) under the heading “Revolving Loan
Commitment”, or, in the case of any Lender that is an Assignee, the amount
(reflected in Dollars or Pesos, or both) of the assigning Lender’s Revolving
Loan Commitment assigned to such Assignee pursuant to Section 10.9, or, as such
amounts may be adjusted after a full or partial conversion of Revolving Loan
Commitments from Dollars to Pesos (or Pesos to Dollars) pursuant to
Section 2.1(d) (in each case as such amount may be adjusted from time to time as
provided herein); collectively, as to all the Lenders the “Revolving Loan
Commitments.” The original aggregate principal amount of the Revolving Loan
Commitments on the Effective Date is $75,000,000; provided, however, the
Revolving Loan Commitments shall reduce by the amount of any reduction to the
Reducing Revolver Portion of the Revolving Loan Commitment.

“Revolving Notes” shall have the meaning assigned thereto in Section 2.1(c).

“S&P” shall mean Standard & Poor’s Ratings Group and its successors.

“Sale and Leaseback Transaction” shall mean any direct or indirect arrangement
with any Person or to which any such Person is a party, providing for the
leasing to the Borrower or any of its Subsidiaries of any property, whether
owned by the Borrower or such Subsidiary on the Effective Date or later
acquired, which has been or is to be sold or

 

25



--------------------------------------------------------------------------------

transferred by the Borrower or such Subsidiary on the Effective Date or later
acquired, which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced on the security of such property.

“Sharing Percentage” shall mean, as to any Lender as of any date, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans
constitutes of the aggregate principal amount of all Revolving Loans, and, in
the case of Peso Revolving Loans, as determined by the Administrative Agent by
converting Peso Revolving Loans into Dollars based on the Fixed Dollar
Equivalent thereof on such date.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the voting power
of the outstanding Voting Stock is owned, directly or indirectly, by such Person
or by such Person and one or more other Subsidiaries of such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Substitute TIIE Rate” shall have the meaning assigned to that term in the
definition of “TIIE Rate”.

“Taxes” shall mean any and all present and future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges imposed by
any Governmental Authority, including any interest, additions to tax, penalties,
and all liabilities with respect thereto, excluding in the case of each Lender
or the Administrative Agent (each, a “Recipient”), taxes imposed on or measured
by its pre-tax income, and franchise taxes imposed upon it, by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient
shall be organized or maintains its applicable lending office or its principal
place of business.

“Temporary Cash Investments” shall mean any of the following: (i) direct
obligations of the United States of America or any agency thereof or obligations
fully and unconditionally guaranteed by the United States of America or any
state, political subdivision or agency thereof, in each case, maturing within
365 days of the date of acquisition, (ii) time deposit accounts, certificates of
deposit and money market deposits denominated and payable in Dollars maturing
within 365 days of the date of acquisition thereof issued by a bank or trust
company which is organized under the laws of the United States of America, any
state thereof or any foreign country recognized by the United States of America,
and which bank or trust company has capital, surplus and

 

26



--------------------------------------------------------------------------------

undivided profits aggregating in excess of US$50,000,000, or the foreign
currency equivalent thereof, and has outstanding debt which is rated “A” (or
such similar equivalent rating), or higher by S&P or Moody’s or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor,
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (i) above or clause (ix) through
(xi) below entered into with a bank or trust company meeting the qualifications
described in clause (ii) above or clause (ix) below, (iv) commercial paper,
maturing not more than 365 days after the date of acquisition, issued by a
corporation (other than an Affiliate of the Borrower) organized and in existence
under the laws of the United States of America or any state thereof with a
rating at the time as of which any investment therein is made of “P-1” (or
higher) according to Moody’s or “A-1” (or higher) according to S&P,
(v) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s, (vi) Certificados de la Tesorería de la Federación (Cetes) or Bonos de
Desarrollo del Gobierno Federal (Bondes) issued by the government of Mexico and
maturing not more than 365 days after the acquisition thereof, (vii) Investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (vi) above and
(ix) through (xi) below, (viii) demand deposit accounts with U.S. banks, or
Mexican banks specified in clause (ix) of this definition, maintained in the
ordinary course of business, and (ix) certificates of deposit, bank promissory
notes and bankers’ acceptances denominated in Pesos, maturing not more than 365
days after the acquisition thereof and issued or guaranteed by any one of the
four largest banks (based on assets as of the immediately preceding December 31)
organized under the laws of Mexico and which are not under intervention or
controlled by the Instituto para la Protección al Ahorro Bancario or any
successor thereto or any banking subsidiary of a foreign bank which has capital,
surplus and undivided profits aggregating in excess of US$50,000,000, or the
foreign currency equivalent thereof, and has outstanding debt which is rated
“A,” or such similar equivalent rating, or higher by S&P or Moody’s,
(x) banker’s acceptances maturing within one year issued by any bank or trust
company organized under the laws of the United States or any state thereof and
having capital, surplus and undivided profits of at least US$50,000,000,
(xi) Eurodollar deposits maturing within six months purchased directly from a
bank meeting the requirements contained in clause (ii) above, and (xii) the
Investments made in accordance with Part II of Schedule 6.3.

“TIIE Rate” shall mean, for each Peso Interest Period with respect to Peso
Revolving Loans, the Equilibrium Interbank Interest Rate (Tasa de Interés
Interbancaria de Equilibrio) for a period of 28 days as published by Banco de
México in the Diario Oficial de la Federación on the first Business Day, or of
most recent publication, prior to the commencement of the relevant Peso Interest
Period or, if such day is not a Business

 

27



--------------------------------------------------------------------------------

Day, on the next preceding Business Day on which there was such a quote. In the
event the TIIE Rate shall cease to be published, the “TIIE Rate” shall mean any
rate specified by the Banco de México as the substitute rate therefor (the
“Substitute TIIE Rate”); provided that if the inability to determine the
applicable TIIE Rate is temporary, the Substitute TIIE Rate shall only apply to
the period or periods in which such TIIE Rate cannot be determined.

“Tranche” shall mean all outstanding (i) Dollar Revolving Loans, or (ii) Peso
Revolving Loans, as the context shall require.

“Tranche Majority Lenders” shall mean, with respect to any Lenders holding any
Tranche of Loans on any date, those Lenders whose Revolving Loan Commitments
with respect to such Tranche represent more than 50% of the aggregate Revolving
Loan Commitments of such Tranche (or, after all such Revolving Loan Commitments
have terminated, those Lenders whose Loans in such Tranche represent more than
50% of all Loans of such Tranche).

“Transactions” shall mean the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the making of Loans
and the use of proceeds thereof.

“Voting Stock” shall mean with respect to any Person, capital stock of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

Section 1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

(b) As used herein and in the Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms not defined herein shall have the
meanings customarily given in accordance with Mexican GAAP as in effect on the
Effective Date. All ratios and computations shall be calculated in conformity
with Mexican GAAP applied on a consistent basis using constant Peso
calculations.

 

28



--------------------------------------------------------------------------------

(c) The term “including” is not limiting and means “including without
limitation”.

(d) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding”. Periods of days
referred to in this Agreement shall be counted in calendar days unless Business
Days are expressly prescribed.

ARTICLE II

AMOUNTS AND TERMS OF COMMITMENTS

Section 2.1. Revolving Loan Commitments; Notes.

(a) [Intentionally Deleted.]

(b) Subject to the terms and conditions hereof, each Lender severally agrees to
make, during the Commitment Period, revolving loans to Borrower in Dollars (the
“Dollar Revolving Loans”) or Pesos (the “Peso Revolving Loans”) (at the Exchange
Rate), in an aggregate principal amount not to exceed the Revolving Loan
Commitment of such Lender, as Borrower may select. Borrower may select Dollar
Revolving Loans or Peso Revolving Loans, provided that (i) any Dollar Borrowing
shall be pro rata among Lenders with Revolving Loan Commitments for Dollar
Revolving Loans, and any Peso Borrowing shall be pro rata among Lenders with
Revolving Loan Commitments for Peso Revolving Loans and (ii) at no time shall
there be more than 10 Dollar Revolving Loans outstanding or more than 10 Peso
Revolving Loans outstanding. Anything contained in this Agreement to contrary
notwithstanding, in no event shall the aggregate outstanding principal amount of
Revolving Loans at any time exceed the Revolving Loan Commitments then in
effect. Until the Final Maturity Date Borrower may borrow, repay and reborrow
under this Section 2.1(b).

 

29



--------------------------------------------------------------------------------

(c) The Revolving Loans made by each Lender shall be evidenced by non-negotiable
promissory notes (pagarés no negociables) of the Borrower dated the Effective
Date, in each case in substantially the form of Exhibit A (the “Revolving
Notes”), appropriately completed, representing the obligation of the Borrower,
as guaranteed (por aval) by the Guarantors, to pay to such Lender the unpaid
principal amount of the applicable Loan being made by such Lender on the
Effective Date. Notwithstanding the references to the LIBOR Rate in any
Revolving Note with respect to Dollar Revolving Loans, the Borrower and the
Lenders agree that the interest rate shall be determined in accordance with this
Agreement and, in the case of a request by Borrower of a Base Rate Loan or a
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Lender and/or Borrower
may exchange any Revolving Note for a Revolving Note that references the Base
Rate instead of the LIBOR Rate and each Lender agrees to return to the Borrower
within ten (10) Business Days the Revolving Note being replaced. Notwithstanding
the references to the TIIE Rate in any Revolving Note with respect to Peso
Revolving Loans, the Borrower and the Lenders agree that the interest rate shall
be determined in accordance with this Agreement. Each Revolving Note issued
hereunder with respect to Dollar Revolving Loans or Peso Revolving Loans on the
Effective Date shall reflect interest payable based on the Applicable Margin as
of the Effective Date, provided, that, at its option and upon reasonable notice,
the Administrative Agent and any affected Lender shall be permitted to require
that the Borrower and Guarantors execute and deliver, in exchange for any
Revolving Note, a replacement Revolving Note reflecting interest payable based
on the Applicable Margin in effect as of the date of such exchange in respect of
such Revolving Loan and each Lender agrees to return to the Borrower within ten
(10) Business Days the Revolving Note being replaced.

(d) Provided no Default or Event of Default then exists, Borrower may agree with
any Lender with an available Revolving Loan Commitment to convert any or all of
such unused Revolving Loan Commitment from Dollar Revolving Loans to Peso
Revolving Loans (or Peso Revolving Loans to Dollar Revolving Loans) at the Peso
Equivalent (or Dollar Equivalent, respectively); provided, however, the total
Revolving Loan Commitments after giving effect to such conversion shall not
exceed the original Revolving Loan Commitment on the Effective Date as reduced
by the Reducing Revolver Portion of the Revolving Loan Commitment. In order to
effectuate the foregoing, not later than thirty (30) days prior to the Final
Maturity Date, the Borrower shall deliver to the Administrative Agent a written
notice (acknowledged by any agreeing Lender) (the “Commitment Transfer Request
Notice”) requesting a transfer of all or a portion of such Lender’s Revolving
Loan Commitment, provided, that, the Borrower may not submit more than five
(5) Commitment Transfer Request Notices each year. On the date of such transfer,
Borrower shall execute a new Note to the applicable Lender(s) reflecting the

 

30



--------------------------------------------------------------------------------

new Revolving Loan Commitment from Dollar Revolving Loans to Peso Revolving
Loans (or Peso Revolving Loans to Dollar Revolving Loans), as applicable. The
Revolving Loan Commitments (and resulting percentages of all Lenders) shall be
automatically adjusted for such conversion.

Section 2.2. Acknowledgement; Procedure for Borrowing Revolving Loans.

(a) The Borrower shall give the Administrative Agent irrevocable written notice,
substantially in the form of Exhibit B (which notice must be received by the
Administrative Agent prior to 12:00 p.m., New York City time, at least three
Business Days prior to the requested Borrowing Date), requesting that each
Lender make a Revolving Loan on such Borrowing Date and specifying (i) the
amount of Revolving Loans to be borrowed, (ii) whether the Revolving Loans are
to be Dollar Revolving Loans and/or Peso Revolving Loans, (iii) the requested
Borrowing Date, which shall be a Business Day, (iv) in the case of Dollar
Revolving Loans, whether such Dollar Revolving Loans are LIBOR Loans or Base
Rate Loans, and (v) in the case of Dollar Revolving Loans that are LIBOR Loans,
the LIBOR Period therefor (the “Notice of Borrowing”). Any Notice of Borrowing
received after 11:00 a.m., New York City time, shall be deemed to have been
received on the following Business Day. Each Dollar Borrowing under the
Revolving Loan Commitments shall be in an amount equal to US$1,000,000 or a
whole multiple of US$500,000 in excess thereof, unless such Dollar Borrowing is
of the full unused amount of the Revolving Loan Commitments relating to Dollar
Revolving Loans, in which case such Dollar Borrowing shall be for the full
unused amount of the Revolving Loan Commitment relating to such Dollar Revolving
Loans. Each Peso Borrowing under the Revolving Loan Commitments shall be in an
amount equal to P$10,000,000 or a whole multiple of P$5,000,000 in excess
thereof, unless such Peso Borrowing is of the full unused amount of the
Revolving Loan Commitments relating to Peso Revolving Loans, in which case such
Peso Borrowing shall be for the full unused amount of the Revolving Loan
Commitment relating to such Peso Revolving Loans.

(b) Upon receipt of such notice, the Administrative Agent shall promptly (but,
assuming timely notice from the Borrower pursuant to clause (a), not later than
12:00 p.m., New York City time, three Business Days prior to the relevant
Borrowing Date) notify each Lender thereof. Not later than 10:00 a.m., New York
City time, on the Borrowing Date each Lender shall make available to the
Administrative Agent an amount in immediately available funds in Dollars or
Pesos, as applicable, equal to the Revolving Loan to be made by such Lender, to
the Dollar account (in the case of Dollar Revolving Loans) or the Peso account
(in the case of Peso Revolving Loans) of the Administrative Agent referred to in
Schedule 10.6, or to such other account as most recently designated by the
Administrative Agent for such purpose by notice to such Lenders. Unless the
Administrative Agent determines that any applicable condition specified in
Article III has

 

31



--------------------------------------------------------------------------------

not been satisfied, the Administrative Agent shall credit the amounts so
received, in like funds, to the account of the Borrower in New York City, in the
case of Dollar Revolving Loans, or in Mexico City, in the case of Peso Revolving
Loans designated in the relevant Notice of Borrowing or otherwise apply such
amounts as the Borrower shall irrevocably direct in the Notice of Borrowing.

Section 2.3. Repayment.

(a) The Reducing Revolver Portion of the Revolving Loan Commitment shall be
reduced on September 30 of each year (commencing September 30, 2007) in the
amount of USD$3,000,000 each until such time as the Revolving Loan Commitment is
equal to USD$50,000,000 (or the Fixed Dollar Equivalent). Amounts repaid on the
Reducing Revolver Portion of the Revolving Loan Commitment pursuant to this
Section 2.3 may not be reborrowed.

(b) Except as set forth above, the principal of the Revolving Loans of each
Lender shall be payable in full on the Final Maturity Date.

Section 2.4. Prepayments.

(a) Optional Prepayments.

(i) [Intentionally Deleted.]

(ii) Borrower may prepay the Revolving Loans, in whole or in part, by providing
irrevocable notice to the Administrative Agent, specifying the date and amount
of prepayment, no later than (A) with respect to LIBOR Loans and TIIE Loans, two
Business Days prior to the date of the proposed prepayment and (B) with respect
to Base Rate Loans, 12:00 noon, New York City time, on the same date of the
proposed voluntary prepayment. Provided no Default or Event of Default then
exists, Borrower may direct to pay Dollar Revolving Loans or Peso Revolving
Loans, pro rata among Lenders with Revolving Loan Commitments with respect
thereto, which are thus not in accordance with the Sharing Percentage among all
Lenders pursuant to Section 2.11.

(iii) Any prepayment made pursuant to subsection (ii) of this Section 2.4(a)
shall not incur any penalty or premium, but shall be subject to the indemnity
provisions of Section 2.15, in addition to any other interest, fees, expenses or
other amounts owing hereunder on the date of the prepayment.

 

32



--------------------------------------------------------------------------------

(iv) Upon receipt of a notice of prepayment, the Administrative Agent shall
promptly notify each Lender entitled to receive a portion thereof. If such
notice is given, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to, and any other amounts then due on, each such
date on the amount prepaid. The aggregate minimum amount of any prepayment of
the Revolving Loans shall be at least US$1,000,000, and in multiples of
US$500,000 thereof (or the Peso Equivalent of such amount) in excess thereof,
or, if less, the aggregate principal amount of the Revolving Loans then
outstanding.

(b) Mandatory Prepayments.

(i) If on any date the Borrower or any of the Subsidiary Loan Parties shall
receive Net Cash Proceeds from any Prepayment Event described in clause (a) of
the definition thereof, the Borrower shall make a prepayment of the Revolving
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds received by
the Borrower and the Subsidiary Loan Parties in excess of US$10,000,000 during
any fiscal year; provided that the Borrower shall not be required to prepay the
Revolving Loans as a result of such Prepayment Event, if the Borrower or such
Subsidiary Loan Party shall have used such Net Cash Proceeds to acquire, improve
or repair assets useful in its business by the Reinvestment Prepayment Date and,
if not so applied by the Reinvestment Prepayment Date with respect to the
relevant Prepayment Event, such Net Cash Proceeds shall be applied within ten
Business Days following the Reinvestment Payment Date to prepay the Revolving
Loans in accordance with this Section 2.4(b) and reduce the Reducing Revolver
Portion of the Revolving Loan Commitment.

(ii) If on any date the Borrower or any of the Subsidiary Loan Parties shall
receive Net Cash Proceeds from any Prepayment Event described in clause (b) of
the definition thereof, the Borrower shall make a prepayment of the Revolving
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds received by
Borrower in excess of US$25,000,000 during any fiscal year which shall be
applied to prepay the Revolving Loans in accordance with this Section 2.4(b) and
reduce the Reducing Revolver Portion of the Revolving Loan Commitment; provided
that the Borrower shall not be required to prepay the

 

33



--------------------------------------------------------------------------------

Revolving Loans as a result of such Prepayment Event, if, with respect to any
Net Cash Proceeds received by the Borrower and the Subsidiary Loan Parties from
such Prepayment Events, the Borrower or one of the Subsidiary Loan Parties uses
such Net Cash Proceeds to repair or replace the affected property or asset,
(y) the Borrower or a Subsidiary Loan Party enters into a contract for such
repair or replacement within 180 days of the Prepayment Event, and (z) such
repair or replacement is effected within 360 days of the Prepayment Event, and
if such repair or replacement is not so contracted for or effected at the end of
such 180 or 360 day period, as applicable, such Net Cash Proceeds shall be
applied within ten Business Days of the end of such period to prepay the
Revolving Loans in accordance with this Section 2.4(b) and reduce the Reducing
Revolver Portion of the Revolving Loan Commitment.

(iii) If on any date the Borrower shall receive Net Cash Proceeds from any
Prepayment Event described in clause (c) of the definition thereof, the Borrower
shall make a prepayment of the Revolving Loans in an aggregate amount equal to
100% of such Net Cash Proceeds received by Borrower in excess of US$10,000,000
during any fiscal year; provided, that the Borrower shall not be required to
prepay the Revolving Loans as a result of such Prepayment Event, if the Borrower
or one of its Subsidiaries shall have used such Net Cash Proceeds to acquire,
improve or repair assets useful in its business and, if not so applied within
360 days after receipt thereof, shall be applied within ten Business Days of the
end of such 360 day period to prepay the Revolving Loans in accordance with this
Section 2.4(b) and reduce the Reducing Revolver Portion of the Revolving Loan
Commitment.

(iv) [Intentionally Deleted.]

(v) Borrower shall, within 195 days after the end of each fiscal year, make a
prepayment of the Revolving Loans in an aggregate amount equal to 25% of
Borrower’s Excess Cash Flow, provided, however that (a) if there is no Default
or Event of Default then existing and (b) the ratio of Borrower’s Consolidated
Net Indebtedness to Borrower’s Consolidated EBITDA for the trailing eight
(8) fiscal quarters divided by two is less than 2:00 to 1:00, then no such
prepayment of Excess Cash Flow shall be required for such fiscal year.

(vi) Amounts to be applied in connection with prepayments made pursuant to
clauses (i)-(iv) of this Section 2.4(b) shall be applied first, to permanently
reduce the Reducing Revolver Portion of the Revolving Loan Commitment until such
amount is reduced to $0.00 and second, to prepay the

 

34



--------------------------------------------------------------------------------

Revolving Loans, on a pro rata basis. Amounts so repaid under the Reducing
Revolver Portion of the Revolving Loan Commitment under this Section 2.4(b) may
not be reborrowed. Amounts to be applied in connection with prepayments made
pursuant to clause (v) of this Section 2.4(b) shall be applied to permanently
reduce the Reducing Revolver Portion of the Revolving Loan Commitment until such
amount is reduced to $0.00 and after such time as the Reducing Revolver Portion
of the Revolving Loan Commitment is reduced to $0.00, no prepayments shall be
required pursuant to clause (v) of this Section 2.4(b).

(vii) Pending the final application of any such Net Cash Proceeds in accordance
with this Section 2.4, the Borrower and its Subsidiaries may temporarily reduce
revolving credit borrowings or otherwise invest such Net Cash Proceeds in any
manner that is not prohibited by this Agreement.

(viii) In determining the amount of any mandatory prepayment required under
clauses (i) and (ii) of this Section 2.4(b), the Borrower and its Subsidiaries
shall be permitted to use such Net Cash Proceeds to the extent required to make
any prepayment required on account of such Prepayment Event under any indenture
including the Indenture.

Section 2.5. Interest Rates and Payment Dates.

(a) The LIBOR Loans shall bear interest for each day during each LIBOR Period
for such LIBOR Loans on the unpaid principal amount thereof at a rate per annum
equal to the LIBOR Rate determined for such LIBOR Period plus the relevant
Applicable Margin.

(b) The Base Rate Loans shall bear interest on the unpaid principal amount
thereof at a rate per annum equal to the Base Rate plus the relevant Applicable
Margin.

(c) The Peso Revolving Loans shall bear interest for each day during each Peso
Interest Period for such Peso Revolving Loans on the unpaid principal amount
thereof at a rate per annum equal to the TIIE Rate determined for such Peso
Interest Period plus the relevant Applicable Margin.

(d) The Borrower hereby agrees that the interest rates for the Revolving Loans
and Revolving Loans shall vary based on changes in the LIBOR Rate or the TIIE
Rate, as the case may be, in the manner described herein and consents to such
adjustments, with such notices as is required in accordance herewith.

 

35



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuance of an Event of Default under
Section 7.1, the principal amount of all Revolving Loans and, to the extent
permitted by applicable law, any overdue interest payments on the Revolving
Loans or any overdue fees or other amounts owed hereunder, shall thereafter bear
interest (including post-petition interest, fees or expenses in any Insolvency
Proceeding (including any such interest, fees or expenses which, but for the
filing of a petition in bankruptcy, would have accrued, whether or not a claim
is allowed for such interest in the related Insolvency Proceeding)) payable on
demand at a rate that is 2% per annum in excess of the rate otherwise payable
hereunder applicable to the Base Rate Loans or the Peso Loans, as applicable.
Payment or acceptance of the increased rate of interest provided for in this
Section 2.5(d) is not a permitted alternative to timely payment and full
compliance with the covenants hereunder and shall not constitute a waiver of any
Default or Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

(f) Except as otherwise provided in paragraph (e) of this Section 2.5, interest
on the LIBOR Loans shall be payable in arrears on each LIBOR Payment Date
(except with respect to LIBOR Loans with a LIBOR Period of six months, in which
case interest on such LIBOR Loan shall be payable every three months) interest
on each Revolving Loan shall be payable in arrears on each Peso Interest Payment
Date; and interest on each Base Rate Loan shall be payable in arrears on the
first day of each calendar quarter.

(g) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of such Lender’s LIBOR Loans equal to the actual costs
of such reserves allocated to such LIBOR Loans by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), payable on each date on which interest is
payable on such LIBOR Loans, provided that the Borrower shall have received at
least 15 days’ prior written notice (with a copy to the Administrative Agent) of
such additional interest from such Lender. The Administrative Agent shall
include with such notice a certificate from such Lender setting forth in
reasonable detail the calculation of the amount of such reserves. If a Lender
fails to give notice 15 days prior to the relevant LIBOR Payment Date, such
additional interest shall be payable 15 days from receipt of such notice.

 

36



--------------------------------------------------------------------------------

Section 2.6. LIBOR Period Election.

(a) Each Dollar Borrowing shall have an initial LIBOR Period as specified in the
respective Notice of Borrowing. Thereafter, the Borrower may elect the LIBOR
Period for such Loan as provided in this Section and the definition of LIBOR
Period.

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice substantially in the form of Exhibit C (a
“Notice of Interest Period Election”) not later than 11:00 am, New York City
time, three Business Days before the effective date of the proposed election,
which election shall be irrevocable.

(c) Each Notice of Interest Period Election shall specify the following
information:

(i) the Loan to which such Notice of Interest Period Election applies;

(ii) the effective date of the election made pursuant to such Notice of Interest
Period Election, which shall be a Business Day; and

(iii) the LIBOR Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of LIBOR Period;

provided that if the Borrower fails to deliver a timely Notice of Interest
Period Election or such notice does not contain all the required information,
the Borrower will be deemed to have elected a LIBOR Period of the same duration
as for the prior LIBOR Period with respect to such Loan.

Section 2.7. Computation of Interest and Fees.

(a) Interest in respect of the Revolving Loans shall be calculated on the basis
of a 360-day year for the actual days elapsed; and commitment fees shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of each determination of the LIBOR Rate or the TIIE Rate; provided,
however, that any failure to do so shall not relieve the Borrower of any
liability hereunder.

 

37



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender, as the case may be, a statement showing the quotations
used by the Administrative Agent in determining any interest rate pursuant to
Sections 2.5(a) and (b).

Section 2.8. Inability to Determine Interest Rate.

(a) LIBOR. In the event that the Administrative Agent shall have reasonably
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate means do not exist for ascertaining the LIBOR Rate applicable pursuant
to Section 2.5(a), for any LIBOR Period, the Administrative Agent shall promptly
give notice by facsimile or electronic transmission of such determination to the
Borrower and each Dollar Lender at least one day prior to the last day of the
current LIBOR Period. If such notice is given and until such notice has been
withdrawn by the Administrative Agent , then any portion of the outstanding
principal balance hereof which bears interest determined in relation to the
LIBOR Rate shall, subsequent to the end of the LIBOR period applicable thereto,
bear interest at the Base Rate.

(b) TIIE Rate. If, for any Peso Interest Period, the TIIE Rate ceases to be
published and no Substitute TIIE Rate is published by Banco de México, the
Administrative Agent shall promptly give notice by facsimile or electronic
transmission of such determination to the Borrower and each Lender. If such
notice is given and until such notice has been withdrawn by the Administrative
Agent, then any portion of the outstanding principal balance hereof which bears
interest determined in relation to the TIIE Rate shall, subsequent to the end of
the Peso Interest Period applicable thereto, bear interest at the latest TIIE
Rate that has been published by Banco de México.

Section 2.9. Maximum Interest Rate. Anything in this Agreement or any Notes to
the contrary notwithstanding, the interest rate on any Revolving Loans shall in
no event be in excess of the maximum permitted by Applicable Law.

Section 2.10. Fees.

(a) Administration Fee. The Borrower will pay to the Administrative Agent, for
its account, an administration fee in the amount and at the times agreed to by
the Administrative Agent and the Borrower in a separate fee letter (the “Fee
Letter”).

 

38



--------------------------------------------------------------------------------

(b) Facility Fees. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender a commitment fee for the period from and including
the Effective Date to the Final Maturity Date, computed at the Facility Fee Rate
on the average daily amount of the Available Credit Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last Business Day of each December, March, June and September and on the Final
Maturity Date or such earlier date as the Revolving Loan Commitments shall
terminate as provided herein, commencing on the Effective Date.

(c) Lead Arranger. The Borrower will pay to the Lead Arranger, for its account,
the fees in the amounts and at the times agreed to by the Lead Arranger and
Borrower in the Fee Letter.

Section 2.11. Pro Rata Treatment and Payments.

(a) Except as otherwise provided in Sections 2.12, 2.13, 2.14 and/or 2.15, each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Revolving Loans (i) shall be made pro rata to each Tranche
of Revolving Loans according to the respective outstanding principal amounts of
each Tranche, as determined by the Administrative Agent on the date immediately
prior to such payment date and (ii) shall be made to each Lender within each
Tranche pro rata according to the respective outstanding principal amounts of
the Revolving Loans held by each Lender in such Tranche.

(b) Payments by the Borrower of (i) principal and interest in respect of Dollar
Revolving Loans and payments by the Borrower of fees on the Revolving Loan
Commitment with respect to Dollar Revolving Loans shall be made in Dollars,
(ii) principal and interest in respect of Peso Revolving Loans shall be made in
Pesos, and payments by the Borrower of fees on the Revolving Loan Commitment
with respect to Peso Revolving Loans shall be made in Pesos and (ii) all other
amounts shall be made in Dollars or as otherwise agreed to by the Borrower and
the Administrative Agent or the Lender to whom such other amount is payable. All
payments (including prepayments) to be made by the Borrower on account of
principal, interest, fees and other amounts due and payable hereunder shall be
made without set-off, deduction, withholding or counterclaim, and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lender or Lenders entitled to
receive the same, at the Administrative Agent’s offices and accounts set forth
in Schedule 10.6, in Dollars (at the New York office and account of the
Administrative Agent) or Pesos (at the Mexico City office and account designated
by the Administrative Agent), as required by the terms hereof, and in
immediately available funds. The

 

39



--------------------------------------------------------------------------------

Administrative Agent shall distribute such payments to the Lender or Lenders
entitled to receive the same promptly upon receipt in like funds as received. If
any payment on a Revolving Loan becomes due and payable on a day other than a
Business Day therefor, the maturity thereof shall be extended to the next
succeeding Business Day for such Revolving Loan unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
sentence, interest thereon shall be payable at the then applicable rate during
such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of the Revolving Loans available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Effective Date or on each Borrowing Date, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon,
at a rate equal to the greater of (i) (A) the Federal Funds Effective Rate in
the case of Dollar Revolving Loans and (B) the TIIE Rate in the case of Peso
Revolving Loans and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of the Revolving Loans is not
made available to the Administrative Agent by such Lender within three Business
Days after such Borrowing Date, the Administrative Agent shall notify the
Borrower of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
the Revolving Loans which were to have been made by such Lender, on demand, from
the Borrower.

(d) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lender or Lenders entitled
thereto their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was

 

40



--------------------------------------------------------------------------------

made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average (A) Federal Funds
Effective Rate in the case of Revolving Loans and (B) the TIIE rate in the case
of Peso Revolving Loans. Nothing herein shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrower.

Section 2.12. Taxes.

(a) Any and all payments by (or on behalf of) the Borrower under the Loan
Documents shall be made free and clear of, and without deduction or withholding
for, any and all Taxes. In addition, the Borrower shall pay all Other Taxes
(excluding in the case of each Lender and Agent, federal and state income
taxes).

(b) If any Loan Party (or any Person on its behalf) shall be required by law to
deduct or withhold any Taxes, Other Taxes or Further Taxes from or in respect of
any sum payable under any Loan Document, then:

(i) the sum payable shall be increased by such additional amounts (the
“Additional Amounts”) as necessary so that, after making all required deductions
and withholdings applicable to Additional Amounts payable hereunder, the
recipient thereof receives an amount equal to the sum that it would have
received and retained had no such deductions or withholdings been made, unless
such recipient has agreed to receive a lesser amount in a written instrument
executed by such recipient, the Borrower and the Administrative Agent, and

(ii) the Borrower (or other Person on its behalf) shall make such deductions and
withholdings and promptly shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with Applicable Law.

(c) The Borrower agrees to indemnify and hold harmless each Person entitled to
receive any payment under the Loan Documents for the full amount of Taxes, Other
Taxes and Further Taxes in the amount that such recipient specifies as necessary
under Applicable Law to preserve the after-tax yield it would have received if
such Taxes, Other Taxes or Further Taxes had not been imposed, and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes, Other Taxes or Further Taxes
were correctly or legally asserted. Payment under this indemnification shall be
made within 30 days after the date such Person makes written demand therefor.
Should the Borrower believe that

 

41



--------------------------------------------------------------------------------

any such Taxes, Other Taxes or Further Taxes for which it has so indemnified any
Person were incorrectly asserted, the Borrower may (so long as any such actions
could not reasonably be expected to have an adverse effect on such Person)
institute proceedings or otherwise make claims to recover such amounts and,
should any such amounts be so recovered, the Borrower shall retain all such
amounts.

(d) Within 45 days after the date of any payment by the Borrower of any Taxes,
Other Taxes or Further Taxes in connection with any payment by it under the Loan
Documents, the Borrower shall furnish to the Administrative Agent (for
distribution to the Lenders) the original or a certified copy of a receipt
evidencing payment thereof (or if paid electronically, adequate payment
confirmation evidence as available under Applicable Law), or other evidence of
payment reasonably satisfactory to each applicable Lender or the Administrative
Agent.

(e) If the Borrower is required to pay any amount to any Person pursuant to
either paragraph (b) or (c) in an amount greater than would otherwise be
applicable on the Effective Date, then such Person shall use reasonable efforts
(consistent with legal and regulatory restrictions) to change the jurisdiction
of its Lending Office or other relevant office so as to eliminate any such
additional payment by the Borrower that may thereafter accrue, if such change
(in the sole judgment of such Person) is not otherwise disadvantageous to such
Person and shall cooperate with the Borrower to recover any contested amount.

(f) Unless the Borrower waives such requirement in writing, each Lender which is
not a Mexican Financial Institution shall deliver to the Borrower (i) on or
prior to the Effective Date (in the case of each Lender listed on the signature
pages hereof) and (ii) at such other times as may be necessary in the reasonable
determination of the Borrower, following request by the Borrower to such Lender
(which request may only be made twice during any fiscal year and upon any change
in Applicable Law with respect to Taxes), a certificate confirming that such
Lender complies with the requirements listed in clauses (x) through (z) of
Section 4.13.

(g) The Lender shall promptly reimburse to the Borrower an amount in Dollars
equal to the amount, if any, of any Taxes, Other Taxes or Further Taxes deducted
or withheld by the Borrower hereunder and actually used by the Lender to offset
its tax liabilities in the United States of America. On July 1 of each calendar
year, each Lender will give notice to the Borrower regarding the amount, if any,
of the tax credit obtained by the Lender for the prior calendar year pursuant to
the above, and the Lender will advance the corresponding Dollar amount to the
Borrower, if any, within ten Business Days following the date of such notice.
The Borrower’s indemnification and

 

42



--------------------------------------------------------------------------------

reimbursement rights and the Lender’s reimbursement obligations under this
Section 2.12 shall survive the termination of this Agreement until six months
after all of the Lenders’ tax returns for the years during which the Agreement
was in existence are originally filed with the U.S. Internal Revenue Service.

Section 2.13. Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender to honor its obligation to
make or maintain any LIBOR Loan or TIIE Rate Loan hereunder or convert Base Rate
Loans into LIBOR Loans or TIIE Rate Loans, then such Lender shall promptly
notify the Administrative Agent and the Borrower thereof and such Lender’s
obligation to make or continue, or to convert Base Rate Loans into, LIBOR Rate
Loans and/or TIIE Rate Loans shall be suspended until such time as such Lender
may again make and maintain such Revolving Loans (in which case the provisions
of Section 2.15 hereof shall be applicable) and, unless and until the Borrower
exercises the rights granted in the next sentence, such Lender’s pro rata share
of all existing Revolving Loans and all subsequent Revolving Loans shall be made
as Base Rate Loans (and such Lender’s share of interest payments shall reflect
the foregoing), in each case, until such time as such Lender may again make and
maintain such LIBOR Loans or TIIE Rate Loans (in which case the provisions of
Section 2.15 hereof shall be applicable). In the event such a notification is
made, the Borrower shall have the right, but not the obligation, upon written
notice to the Administrative Agent, on or before 10:00 A.M. (Central time) on or
before ten Banking Days following receipt of notice from such Lender, to reduce
the individual Revolving Loan Commitment of such Lender to zero upon making a
prepayment, to be treated as a voluntary prepayment to the extent not
inconsistent with the provisions of this Section, equal to the amount of such
Lender’s outstanding Revolving Loans plus any funding losses attributed to the
portion of such payment applied to LIBOR Loans and/or TIIE Rate Loans as
provided herein. In the event the Borrower makes such an election, then,
notwithstanding any provisions of this Agreement to the contrary, the amount of
such prepayment shall be applied to outstanding LIBOR Loans and/or TIIE Rate
Loans, as appropriate, to the extent of such Lender’s pro rata share thereof
and, along with the amount paid on account of such funding losses, distributed
to the Lender making such determination and as to which the Borrower has made
such election.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

 

43



--------------------------------------------------------------------------------

(ii) impose on any Lender, the London interbank market or the Mexican interbank
market, as may be appropriate, any other condition affecting this Agreement or
Revolving Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make Revolving Loans) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Revolving Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, and the
calculations of such amounts in reasonable detail, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error, provided that the determinations shall be made
on a reasonable basis. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

44



--------------------------------------------------------------------------------

Section 2.15. Funding Compensation Fee. The Borrower agrees to pay each Lender a
prepayment compensation fee to cover the costs and expenses that Lender may
sustain or incur as a consequence of (a) default by the Borrower in payment on
any applicable scheduled payment date of any principal amount of the Loan of
such Lender then due, (b) default by the Borrower in making a borrowing of
Revolving Loans or any prepayment after the Borrower has given a notice in
accordance with Section 2.2 or 2.4(a), respectively, (c) the making by the
Borrower of a prepayment of the Revolving Loans on a day which is not the last
day of the LIBOR Period or Peso Interest Period with respect thereto (whether or
not the Administrative Agent or such Lender has previously consented to such
prepayment) and (d) the assignment of any LIBOR Loan other than on the last day
of the LIBOR Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, including any such loss or expense arising from the
liquidation or reemployment of funds obtained by such Lender to make or maintain
its Revolving Loans or from fees payable to terminate the deposits from which
such funds were obtained. In the case of a LIBOR Loan, such fee shall be deemed
to include an amount reasonably determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such LIBOR Loan had such event not occurred, at the LIBOR rate that
would have been applicable to such LIBOR Loan, for the period from the date of
such event to the last day of the then current LIBOR Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the LIBOR Period for such LIBOR Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
calculation of such amounts in reasonable detail shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof. This covenant shall survive termination of this
Agreement and payment of the Revolving Loans.

Section 2.16. Sharing of Payments, etc.

(a) Except with respect to voluntary prepayments made by Borrower pursuant to
Section 2.4(a) which are made pro rata to Lenders with a Revolving Loan
Commitment with respect to either Dollar Revolving Loans or Peso Revolving
Loans, if any Lender shall obtain on account of the Obligations owing to it
hereunder or in respect of its Loan any payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) in excess of its
Sharing Percentage of payments on account of the Obligations obtained by all the
Lenders, such Lender shall forthwith (i) notify the Administrative Agent of such
fact and (ii) purchase from the other Lenders such

 

45



--------------------------------------------------------------------------------

participations in such amounts as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s Sharing
Percentage (determined for this purpose according to the proportion of (A) the
amount of such paying Lender’s required repayment to (B) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section 2.16 and will in each case notify the Lenders and the Borrower
following any such purchases. The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards fees and
expenses due to Administrative Agent, (ii) second, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(iii) third, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties and (iv) fourth, towards Obligations of Borrower under any Lender
Hedging Agreement pursuant to the terms thereof.

Section 2.17. Change of Lending Office. Each Lender that is not a Mexican
Financial Institution agrees that, upon the occurrence of any event giving rise
to the operation of Section 2.12, 2.13 or 2.14(a) as to it, it will use its
commercially reasonable efforts to avoid or minimize the consequence of such
event; provided that such action shall not, in the judgment of such Lender, as
the case may be, be illegal or materially and adversely economically or
otherwise disadvantageous to it. If such Lender is entitled to compensation for
the events specified under Section 2.12 or 2.14(a), or the Borrower is required
to make a prepayment as a result of the operation of Section 2.13, such Lender
shall endeavor for a period of 30 days to designate a different Lending Office
for any Obligation affected by such event if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, result in any economic, legal or regulatory or other
disadvantage to such Lender or any of its affiliates.

 

46



--------------------------------------------------------------------------------

Section 2.18. Replacement of Lenders. The Borrower may, upon no less than three
Business Days’ notice, require that any Lender that (a) requests reimbursement
for amounts owing pursuant to Section 2.12 or 2.14(a), (b) may receive from the
Borrower a prepayment as a result of the operation of Section 2.13 or
(c) defaults in its obligation to make its Loan hereunder, be replaced with a
replacement financial institution identified by the Borrower in such notice;
provided that (i) such replacement does not conflict with any Applicable Law,
(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) prior to any such replacement, such Lender shall not
have eliminated the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.14(a) or the operation of Section 2.13, (iv) the replacement
financial institution shall purchase, at par, the Loan and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.15 if the Loan owing to
such replaced Lender shall be purchased other than on the last day of a LIBOR
Period or Peso Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.9 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.12 or 2.14(a), as the case may be and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1. Conditions to Effective Date. This Agreement, including the
obligations of the Lenders to make Revolving Loans hereunder, shall become
effective on the date on which the following conditions precedent have been
satisfied or waived:

(a) Agreements. The Administrative Agent shall have received this Agreement and
the other Loan Documents, duly executed and delivered by each party hereto.

(b) Opinion of Borrower’s Counsel. The Administrative Agent shall have received
an opinion (addressed to the Administrative Agent and dated the Effective Date)
of each of (i) Baker & McKenzie LLP, counsel to the Loan Parties, in
substantially the form of Exhibit D-1 and (ii) Baker & McKenzie

 

47



--------------------------------------------------------------------------------

Abogados, S.C., special Mexican counsel to the Loan Parties, in substantially
the form of Exhibit D-2. The Administrative Agent shall have received an opinion
(addressed to the Administrative Agent) of each of (i) Patton Boggs LLP, counsel
to Administrative Agent and (ii) Galicia y Robles, S.C., special counsel to the
Administrative Agent. Each of the Loan Parties hereby requests such counsel to
deliver such opinions.

(c) Approvals. (i) All consents and approvals, if any, required or reasonably
advisable to be obtained from any Government Authority or other Person in
connection with the Transactions and the execution, delivery and performance by,
and enforcement against, the Loan Parties of the Loan Documents shall have been
obtained and copies of all such consents and approvals shall have been delivered
to Administrative Agent (ii) all consents and approvals, if any, required or
reasonably advisable to be obtained in connection with the business and
operations of the Borrower and its Subsidiaries shall have been obtained and be
in full force and effect, and all registrations, applications, reports and other
documents, if any, required or reasonably advisable to be filed and/or
registered with any Governmental Authority in connection therewith shall have
been filed and/or registered.

(d) Organizational Documents, Incumbency, etc. The Administrative Agent shall
have received the following documents, all in form and substance satisfactory to
the Administrative Agent: (i) copies of the certificate of incorporation,
by-laws, estatutos sociales or other equivalent document of each of the Loan
Parties certified by an appropriate officer of such Loan Party as true and
correct and in full force and effect, (ii) an incumbency certificate designating
the officers of each of the Loan Parties (together with their specimen
signatures) authorized to execute and deliver each of the Loan Documents to
which it is a party and any other document or certificate to be delivered by
such Loan Party in connection with the transactions contemplated hereby,
(iii) copies of the notarial instruments or equivalent documents containing the
powers of attorney authorizing the relevant officers of each of the Loan Parties
to execute and deliver the Loan Documents to which it is a party and any other
document or certificate to be delivered by such Loan Party in connection with
the transactions contemplated hereby, including with respect to Loan Parties
incorporated under the laws of Mexico authority for acts of administration
(poder para actos de administración) and authority to execute negotiable
instruments (poder para suscribir títulos de crédito) and (iv) if such
resolution is required under the organizational documents of any Loan Party or
otherwise, copies of the resolutions of the Board of Directors and/or
shareholders of such Loan Party, certified by an appropriate officer of such
Loan Party, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and the transactions contemplated hereby and
thereby.

 

48



--------------------------------------------------------------------------------

(e) Closing Certificate. The Administrative Agent shall have received a
certificate from each Loan Party, dated the Effective Date, substantially in the
form of Exhibit E, with appropriate insertions and attachments.

(f) Payment of Fees and Expenses. The Borrower shall have paid all fees and
expenses payable on or before the Effective Date (including reasonable legal
fees of special Mexican counsel to the Administrative Agent).

(g) Agent for Service of Process. The Administrative Agent shall have received
(i) in the case of Loan Parties incorporated under the laws of Mexico, a
certified copy of the applicable notarial deed by which the Borrower and each
Local Guarantor has granted an irrevocable power of attorney (which shall comply
with the 1940 Protocol on Uniformity of Powers of Attorney which are to Be Used
Abroad, as ratified by Mexico and the United States) to the agent for service of
process in New York, New York appointed pursuant to Section 10.11 and (ii) an
executed copy of a letter from such agent accepting its appointment pursuant to
Section 10.11, in substantially the form of Exhibit F or such other form
acceptable to the Administrative Agent.

(h) Financial Statements. The Administrative Agent shall have received copies of
and shall be reasonably satisfied, in form and substance, with the financial
statements referred to in subsection 4.6(a).

(i) Projections. The Administrative Agent shall have received financial
projections of the Borrower through fiscal year 2011, in form and substance
satisfactory to the Administrative Agent.

(j) Representations and Warranties. The representations and warranties of each
Loan Party contained in the Loan Documents are true and correct on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(k) No Event of Default. As of the Effective Date, no Default or Event of
Default shall have occurred and be continuing.

 

49



--------------------------------------------------------------------------------

(l) No Material Adverse Change. The Administrative Agent shall not have
reasonably determined, in its sole discretion, that there shall have occurred
any material adverse change in the condition (financial or otherwise),
operations, performance, business, or properties of the Borrower, its
Subsidiaries, and the Guarantors taken as a whole, since September 30, 2005.

(m) Litigation. The Administrative Agent shall not have reasonably determined,
in its sole discretion, that there shall have occurred any actions, suits,
proceedings, claims or disputes pending or threatened (whether at law, in
equity, in arbitration or by or before any Governmental Authority) against the
Borrower, Guarantors, or any of their Subsidiaries or any of their Affiliates
which (i) seeks to enjoin or challenge the Loan Documents or (ii) could
reasonably be expected to have a Material Adverse Effect.

(n) Insurance. The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.8 is in full force and effect.

(o) Solvency Certificate. The Administrative Agent shall have received a
certificate from a financial officer of the Borrower, reasonably satisfactory in
form and substance to the Administrative Agent, confirming the solvency of
Parent, Borrower and their Subsidiaries after giving effect to the Transactions
and the other transactions contemplated hereby.

In connection with this Section 3.1, the Borrower shall deliver to the
Administrative Agent sufficient copies (executed originals (or copies as
applicable) and certified English translations where applicable, except with
respect to documents listed in paragraph (e) of this Section 3.1) of all
documents for each of the Lenders.

Section 3.2. Conditions to Each Extension of Credit. The obligation of each
Lender to make any Revolving Loans requested to be made by it on any date during
the Commitment Period is subject to the satisfaction of the following conditions
precedent:

(a) Effective Date. The Effective Date shall have occurred.

(b) Fees and Expenses. The Borrower shall have paid all fees and expenses
payable to the Administrative Agent and the Lenders under or in connection with
the Loan Documents which are required to be paid on or before the relevant
Borrowing Date.

 

50



--------------------------------------------------------------------------------

(c) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.2.

(d) Representations and Warranties. The representations and warranties of each
Loan Party contained in the Loan Documents shall be true and correct on and as
of the relevant Borrowing Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.

(e) No Event of Default. No Default or Event of Default shall have occurred and
be continuing on the relevant Borrowing Date or shall result from the making of
Revolving Loans on such date or the use of the proceeds thereof.

(f) Material Adverse Effect. Since the date of the last Revolving Loan, no
Material Adverse Effect shall have occurred.

(g) Borrowing Date Certificate. If the relevant Borrowing Date occurs on a date
other than the Effective Date, the Administrative Agent shall have received a
certificate of a Responsible Officer, dated as of such Borrowing Date, of each
of the Loan Parties certifying (x) that each of the organizational documents,
certificates, powers of attorney and resolutions delivered to the Administrative
Agent pursuant to Section 3.1(e) are in full force and effect, and
(y) compliance with each of the conditions set forth in Sections 3.2(d) and (e).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to induce the Lenders to make and continue the Revolving Loans
provided for herein, each Loan Party makes the following representations and
warranties to the Lenders and the Administrative Agent, all of which shall
survive the execution and delivery of this Agreement:

 

51



--------------------------------------------------------------------------------

Section 4.1. Organization. Borrower and each of the Loan Parties (a) is duly
organized, validly existing and, with respect to Parent, in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
properties, to lease the properties it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right could not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign entity and, if applicable, in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and, if applicable, in good standing could not be reasonably expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 4.2. Corporate Power and Authority; Enforceable Obligations.

(a) Borrower and each other Loan Party has the corporate or other organizational
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder, and has taken all necessary corporate or other organizational action
to authorize, in the case of the Borrower, the borrowings hereunder on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party or any other Subsidiary of the Borrower
in connection with the Transactions hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which the
Borrower and each other Loan Party is a party, except for consents,
authorizations, notices and filings which the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

(b) This Agreement has been, and each of the other Loan Documents and any other
agreement to be entered into by any Loan Party pursuant hereto will be, duly
executed and delivered on behalf of such Loan Party that is party thereto. This
Agreement constitutes, and each of the other Loan Documents and any other
agreement to be entered into by any Loan Party pursuant hereto will constitute
upon execution and delivery, the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, concurso
mercantil, fraudulent conveyance, reorganization, moratorium, or similar laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

52



--------------------------------------------------------------------------------

Section 4.3. Compliance with Law and Other Instruments. Neither the execution,
delivery or performance of the Loan Documents in accordance with their
respective terms, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will contravene the charter, by-laws, estatutos sociales (or other equivalent
organizational documents) of the Borrower or any other Loan Party or contravene
any Requirement of Law to which such Loan Party is subject or any judgment,
decree, order or permit applicable to such Loan Party, or will conflict with or
will result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Loan Party pursuant to the terms of any Contractual
Obligation (other than those permitted or required by the Loan Documents,
including Permitted Liens) to which such Loan Party is a party or bound or to
which it may be subject. Each of the Borrower and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all Contractual Obligations, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.4. Litigation and Environmental Matters.

(a) Except as set forth on Schedule 4.4, there are no actions, suits or
proceedings pending or, to the best of the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries before any court,
tribunal or other Governmental Authority (i) which relates to any Loan Document
or the transactions contemplated hereby or thereby or (ii) which individually or
in the aggregate could be reasonably expected to have a Material Adverse Effect.
The Borrower and its Subsidiaries are not in default with respect to any
applicable statute, rule, writ, injunction, decree, order or regulation of any
Governmental Authority having jurisdiction over the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower and each of its Subsidiaries conducts in the ordinary course of
business a review of the effect of applicable Environmental Laws and existing
Environmental Claims on its businesses, operations and properties, and as a
result thereof each such Person reasonably has concluded that such Environmental
Laws and Environmental Claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

(c) All Environmental Permits required by Applicable Law have been obtained and
are in effect for the businesses, operations and properties of the Borrower and
its Subsidiaries, and the Borrower and its Subsidiaries are in compliance with
all such Environmental Permits, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No circumstances exist that could reasonably be expected to
(i) form the basis of an Environmental Claim against the Borrower, any of its
Subsidiaries or any of their properties or (ii) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any applicable Environmental Law which could reasonably be expected to
have a Material Adverse Effect.

(d) No Hazardous Materials have been (and are not anticipated to be) generated,
used, treated, handled, stored or disposed of on, or released or transported to
or from, any property of the Borrower or any of its Subsidiaries, except in
compliance with all applicable Environmental Laws and Environmental Permits, and
all other wastes generated at any such properties have been disposed of in
compliance with all applicable Environmental Laws and Environmental Permits,
except, in each case, where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

Section 4.5. Approvals. No material Governmental Approval or other material
consent or authorization of, filing with notice to or other similar act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Loan Party or any other Subsidiary of
the Borrower to authorize, or is required in connection with, the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
any Loan Document to which the Borrower or each other Loan Party is a party or
the taking of any action by any Loan Party hereby or thereby contemplated, or,
if any of the foregoing are required, they have been obtained and are in full
force and effect.

Section 4.6. Financial Information.

(a) The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of December 31, 2003, December 31, 2004 and December 31, 2005
and the related consolidated statements of income, shareholders’ equity and cash
flows for the fiscal years ended on such dates (the “Annual Financial
Statements”), reported on by and accompanied by unqualified reports from
Mancera, S.C., member of Ernst and Young Global, present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated results of operations and consolidated cash flows for the
respective fiscal years then ended, of the Borrower and its consolidated
Subsidiaries. The unaudited consolidated balance sheet of the

 

54



--------------------------------------------------------------------------------

Borrower and its consolidated Subsidiaries as at June 30, 2006, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date (together with the Annual Financial Statements, the
“Financial Statements”), present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the three-month period then ended,
of the Borrower and its consolidated Subsidiaries (subject to the omission of
footnotes and normal year-end audit and other adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with Mexican GAAP consistently applied throughout the
periods covered thereby. During the period from December 31, 2005 to and
including the Effective Date, there has been no sale, transfer or other
disposition by the Borrower and its consolidated Subsidiaries of any material
part of the business or property of the Borrower and its consolidated
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Borrower and its consolidated Subsidiaries, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Effective Date.

(b) Except as disclosed in the Financial Statements (or notes thereto), there
are no liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) and the Borrower knows of no basis for the
assertion against it or its Subsidiaries of any liability or obligation of any
nature that is not fully disclosed in the Financial Statements (or notes
thereto) which, in either case, either individually or in the aggregate, are
required to be disclosed under Mexico GAAP and could be reasonably expected to
have a Material Adverse Effect.

(c) (i) As of the Effective Date, since September 30, 2005, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect and (ii) thereafter, since June 30, 2006, there has been
no development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

(d) The Borrower and each of its Subsidiaries maintains its books and records
(including appropriate copies, backups and archives of such books and records)
in accordance with standard industry practice and, where applicable, in
accordance with Mexican GAAP.

 

55



--------------------------------------------------------------------------------

Section 4.7. Taxes, Assessments and Fees. The Borrower has timely filed all Tax
returns and reports required to have been filed and has paid all taxes and
utility and public service charges due, except such taxes and utility and public
service charges as are being contested in compliance with Section 5.10 except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.8. No Burdensome Restrictions; Compliance with Laws.

(a) Except as previously disclosed to the Lenders in writing prior to the
Effective Date, no Requirement of Law applicable to or any Contractual
Obligation of the Borrower or any Subsidiary could reasonably be expected to
have a Material Adverse Effect.

(b) No exchange control law or regulation prevents the Borrower and its
Subsidiaries, taken as a whole, from complying with its obligations in respect
of any Loan, unless the Loan Parties, taken as a whole, can still comply with
the Obligations under the Loan Documents.

Section 4.9. Investment Company Act; Public Utility Holding Company Act. None of
the Loan Parties is (a) an “investment company” required to register as such
under the Investment Company Act of 1940, as amended or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935. None of the Borrower or any of its Subsidiaries is subject
to regulation under any federal or state statute or regulation of either the
United States or Mexico (other than Regulation X) which prohibits the Borrower’s
ability to incur Indebtedness under the Loan Documents.

Section 4.10. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the information
relating to the Loan Parties, or their Subsidiaries, set forth in any reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower or any Loan Party to the Administrative Agent or any
Lender in connection with the Loan Documents or delivered hereunder contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading in any material respect.

 

56



--------------------------------------------------------------------------------

Section 4.11. Absence of Default. No Default or Event of Default has occurred
and is continuing.

Section 4.12. Obligations Pari Passu; Recourse; Liens. The Obligations of the
Borrower under this Agreement and the Notes rank at least pari passu in right of
payment with all its other senior unsecured Indebtedness, except for obligations
accorded preference by mandatory provisions of law or permitted under this
Agreement. There is no Lien upon or with respect to any of the present or future
properties or Indebtedness of the Borrower or its Subsidiaries other than liens
permitted or required by this Agreement, including, without limitation,
Permitted Liens.

Section 4.13. Withholding Tax. As of the Effective Date, there is no tax, levy,
impost, deduction, charge or withholding imposed, levied or made by or in Mexico
or any political subdivision or taxing authority thereof or therein either
(i) on or by virtue of the execution or delivery of this Agreement or the Notes
or the Fee Letter or (ii) on any payment to be made by the Borrower pursuant to
this Agreement, the Notes or the Fee Letter to any Person, except that payments
of interest under this Agreement and fees payable hereunder and under the Fee
Letter will be subject to a Mexican withholding tax at a rate of 4.9% so long as
the payee thereof, that is not a Mexican Financial Institution, (x) is a foreign
commercial bank or other financial institution registered with Hacienda for
purposes of clause a), subclause 2 of Section I of Article 195 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta), the regulations thereunder and
any administrative rules issued thereunder, (y) is a resident for tax purposes
of a country or the main office of which, if lending through a branch or agency,
with which Mexico has entered into a treaty for the avoidance of double taxation
and (z) is the effective beneficiary of the interest payment and, if applicable,
the Borrower complies with general rules issued by Hacienda. As of the Effective
Date, the Borrower is permitted under applicable law, to make all payments
pursuant to this Agreement, the Notes and the Fee Letter free and clear of all
taxes, levies, imposts, deductions, charges or withholdings imposed, levied or
made by or in Mexico or any political subdivision or taxing authority thereof,
as provided in this Agreement and in the Notes, without any liability to be
borne by the payee in connection with such Mexican withholding tax to the extent
that the Borrower has complied with its obligations in Section 2.12 of this
Agreement to pay to the appropriate Mexican authorities applicable withholding
taxes required to be paid by the Borrower.

Section 4.14. Proper Form; No Filing. As of the Effective Date, this Agreement
and each other Loan Document to which it is a party is (or, in the case of any
Note, will be, upon the issuance thereof in accordance herewith) in proper legal
form for the enforcement thereof in Mexico against the Borrower and each of the
other Loan Parties; except for, the registration of the Pledge Agreements before
the Public Registry of

 

57



--------------------------------------------------------------------------------

Commerce corresponding to the corporate domicile of each of the Mexican Persons
issuing the equity interests pledged under such Pledge Agreement in accordance
with the terms of such Pledge Agreement. As of the Effective Date, to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement, the Fee Letter, the Notes or any other Loan Document in Mexico, it is
not necessary that this Agreement or any other document be filed or recorded
with any Governmental Authority in Mexico or be notarized, or that any stamp or
similar tax be paid on or in respect of this Agreement, the Fee Letter, any of
the Notes or any other Loan Document.

Section 4.15. Immunity. Each Loan Party is subject to suit in its jurisdiction
of incorporation and neither it nor its property has any right of immunity, on
the grounds of sovereignty or otherwise, from any legal action, suit or
proceeding, set-off or counterclaim, the jurisdiction of any competent court and
service of process, attachment or execution with respect to its obligations,
liabilities, or any other matter under or arising out of or in connection with
any Loan Document. The performance of the Loan Documents by the Loan Parties
constitutes private and commercial acts rather than governmental or public acts.

Section 4.16. Properties; Insurance.

(a) The Borrower and each of its Subsidiaries has good title to, valid leasehold
interests in, or right to use, all its real and personal property material to
its business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes.

(b) The Borrower and each of its Subsidiaries owns, or has the legal right to
use, all patents, trademarks, trade names, copyrights, technology, know-how and
processes necessary for the conduct of its business substantially as currently
conducted (the “Intellectual Property”) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower or any Subsidiary know of any such claim and, to the knowledge of the
Borrower and its Subsidiaries, the use of such Intellectual Property by the
Borrower and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

(c) All material properties of the Borrower and each of its Subsidiaries are
insured with financially sound, responsible and reputable insurance companies in
accordance with Section 5.8.

Section 4.17. Subsidiaries. Schedule 4.17 sets forth the name of, and, if less
than 100%, the ownership interest of the Borrower in, each Subsidiary of the
Borrower, in each case as of the Effective Date.

Section 4.18. Federal Regulations. No part of the proceeds of any Loan will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

Section 4.19. Labor Matters.

(a) As of the Effective Date, there are no strikes, lockouts or slowdowns
against the Borrower or any Subsidiary pending or, to the knowledge of the
Borrower, threatened. The hours worked by and payments made to employees of the
Borrower and the Subsidiaries have not been in violation of any Applicable Law
dealing with such matters which could reasonably be expected to have a Material
Adverse Effect. All material payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is bound
which could reasonably be expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries has taken any action
(including any steps to terminate any Compensation Plan), nor made any omission
(including any failure to make any required contribution to any Compensation
Plan), with respect to any Compensation Plan, in either case that could
reasonably be expected to (i) give rise to a Lien over any of its properties,
assets or revenues (other than Permitted Liens) or (ii) result in a Material
Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 4.20. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Revolving
Loans, (a) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and
(d) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Effective Date and immediately
following the making of each Loan.

Section 4.21. Existing Indebtedness. Schedule 4.21 sets forth a complete and
accurate list of all of the Indebtedness for borrowed money of the Borrower and
each of its Subsidiaries outstanding as of the Effective Date, showing as of
such date the outstanding (or potential) principal amount thereof (the “Existing
Indebtedness”). No other Indebtedness has been incurred since the Effective Date
except as permitted by the Loan Documents.

Section 4.22. Transactions with Affiliates. Except as otherwise permitted by
Section 6.6, neither the Borrower nor any of its Subsidiaries is a party to any
contract or agreement with, or has any other commitment to, any Affiliate.

Section 4.23. Senior Indebtedness

There are no consents or authorizations needed by any Loan Party under any
agreement relating to material Indebtedness of such Loan Parties (the “Existing
Credit Facilities”) or the Indentures to enter into this Agreement and to
consummate the transactions hereunder. The Indebtedness under this Agreement
constitutes permitted indebtedness under the Existing Credit Facilities and the
Indentures, the Liens granted pursuant to this Agreement and the Loan Documents
constitute permitted liens under the Existing Credit Facilities and the
Indentures, there is no restriction on the Loan Parties in the Existing Credit
Facilities or the Indentures prohibiting such Loan Party from guarantying the
Obligations hereunder, and subject to Section 2.4(b)(viii), there is no
restriction in the Existing Credit Facilities or the Indenture with respect to
the making of the mandatory prepayments pursuant to Section 2.4 or the payment
of principal and interest hereunder.

 

60



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, from and after the Effective Date and
for so long as the Revolving Loan Commitments are in effect and thereafter until
payment in full of the Revolving Loans and any other amount then due and owing
to any Lender or the Administrative Agent hereunder and under any other Loan
Document, the Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:

Section 5.1. Senior Obligations. Ensure that its obligations under this
Agreement and the Notes shall at all times rank at least pari passu with all its
other present and future direct, indirect, unsecured and unsubordinated
Indebtedness, except for obligations accorded preference by mandatory provisions
of law or permitted under this Agreement.

Section 5.2. Financial Statements and Other Information. Furnish to the
Administrative Agent and each Lender:

(a) as soon as available, but in no event later than the 180th day after the end
of each fiscal year of the Borrower, its audited consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Mancera, S.C., member of Ernst and Young Global, or other independent public
accountants of recognized international standing reasonably acceptable to the
Administrative Agent to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with Mexican GAAP consistently applied;

(b) [Reserved]

(c) as soon as available, but in no event later than the 45th day after the end
of each fiscal quarter of each fiscal year of the Borrower (except with respect
to the third quarter of each fiscal year, within 90 days), its consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in

 

61



--------------------------------------------------------------------------------

comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Responsible Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with Mexican GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(d) concurrently with the submission of the same with the Securities and
Exchange Commission, for Parent, Form 10-K and 10-Q along with a certificate of
a Responsible Officer of Parent stating that Parent is not in Default of, and no
Event of Default has occurred under any Loan Document;

(e) concurrently with any delivery of financial statements under clause (a) or
(c) above, a certificate of a Responsible Officer of the Borrower in
substantially the form of Exhibit G (each, a “Compliance Certificate”)
(i) stating that, to the best of such Responsible Officer’s knowledge, the
Borrower and each of its Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.1, (iii) stating whether any change in Mexican GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 4.6 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (iv) stating the Applicable Margin and
setting forth the calculation of the Parent Consolidated Leverage Ratio;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the Comisión Nacional Bancaria y de Valores, the
Securities and Exchange Commission, or any other Governmental Authority or
securities exchange, or distributed by the Borrower to the holders of its
securities generally, as the case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or regarding compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

62



--------------------------------------------------------------------------------

Section 5.3. Notices of Material Events. Promptly give notice to the
Administrative Agent and each Lender of:

(a) as soon as possible after a Responsible Officer of the Borrower knows of the
occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Borrower knows, any
litigation, investigation or proceeding which exists at any time between the
Borrower or any of its Subsidiaries and any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Borrower knows of any
litigation or proceeding affecting the Borrower or any of its Subsidiaries or in
which injunctive or similar relief is sought, in each case, that could
reasonably be expected to have a Material Adverse Effect;

(d) as soon as possible and in any event within 10 days after a Responsible
Officer of the Borrower or any of its Subsidiaries knows, the occurrence of any
action (including any steps to terminate any Compensation Plan) or any omission
(including any failure to make any required contribution to any Compensation
Plan) with respect to any Compensation Plan, in either case the result of which
could reasonably be expected to result in a Material Adverse Effect;

(e) as soon as possible after a Responsible Officer of the Borrower knows of any
Material Adverse Effect;

(f) as soon as possible after a Responsible Officer of the Borrower knows
(i) any release or discharge by the Borrower or any of its Subsidiaries of any
Materials of Environmental Concern required to be reported under applicable
Environmental Laws to any Governmental Authority, which the Borrower reasonably
determines would reasonably be expected to exceed US$15,000,000 or to have a
Material Adverse Effect, and (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that could
result in liability under applicable Environmental Laws, which the Borrower
reasonably determines would reasonably be expected to exceed US$15,000,000 or to
have a Material Adverse Effect; and

 

63



--------------------------------------------------------------------------------

(g) at the request of any Lender, within 10 days after such request, an updated
organization chart of Borrower and its Subsidiaries stating whether any new
Subsidiary has been formed or incorporated since the previous year.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.

Section 5.4. Use of Proceeds. Use the proceeds of Revolving Loans extended by
the Lenders solely to finance an intercompany restructuring providing for the
purchase by the Borrower of a portion of the Equity Interest of Pilgrim’s Pride,
LLC, for general corporate purposes, for working capital purposes, to finance
capital expenditures, and for the payment of the fees and expenses set forth
herein and related to such restructuring.

Section 5.5. Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as now conducted by it, and
preserve, renew and keep in full force and effect its corporate existence
(except as permitted herein) and (b) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of the Borrower and its Subsidiaries’ business and comply with all Contractual
Obligations and Requirements of Law, except as permitted in the Loan Documents
or to the extent that failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.6. Maintenance of Government and Third Party Approvals. Maintain in
full force and effect all Governmental Approvals (including any exchange control
approvals), and other third party approvals, consents, licenses and
authorizations which may be necessary or appropriate under any applicable law or
regulation (a) for the conduct of its business except to the extent that such
failure, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and (b) for the execution, delivery and
performance of this Agreement and the other Loan Documents by each Loan Party
and for the validity or enforceability against it hereof and thereof, and take
all necessary governmental and administrative action to make all payments to be
made by it hereunder and thereunder. The Borrower will file all applications
necessary for, and shall use its reasonable best efforts to obtain, any
additional authorization as soon as possible after determination that such
authorization or approval is required for the Borrower to perform its
obligations hereunder or under this

 

64



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including, but not limited to, any
filings necessary to obtain payment in Dollars in respect of any amounts owing
hereunder or under the other Loan Documents in Dollars.

Section 5.7. Compliance with Laws and Other Instruments. Comply in all material
respects with (a) all applicable Requirements of Law and (b) any of the terms,
covenants, conditions or provisions of any Contractual Obligations except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 5.8. Maintenance of Properties; Intellectual Property; Insurance. Keep
and maintain (a) all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, (b) all of its
(and its right to use) patents, trademarks, permits, service marks, trade names,
copyrights, franchises, formulas, licenses or other intellectual property
rights, the non-preservation or non-renewal of which (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect and
(c) maintain insurance with financially sound, responsible and reputable
insurance companies in such amounts and covering such risks as customarily
carried by companies engaged in the same or similar businesses and owning and/or
operating properties similar to those owned and/or operated by the Borrower or
such Subsidiary, as the case may be, in the same general areas in which the
Borrower or such Subsidiary owns and/or operates its properties; provided that
the Loan Parties may self-insure for workmen’s compensation, group health risks
and their live chicken inventory in accordance with applicable industry
standards. No Loan Party will be prevented by this covenant from discontinuing
those operations or disposing of or suspending the maintenance of those
properties which, in the reasonable judgment of such Loan Party, is no longer
necessary or useful in the conduct of such Loan Party’s business or would not
result in a Material Adverse Effect.

Section 5.9. Books and Records, Inspection and Audit Rights.

(a) Keep proper books of records and account in which full, complete and correct
entries in conformity with Mexican GAAP and all Requirements of Law in all
material respects shall be made of all material dealings and transactions in
relation to its business and activities.

(b) Permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior written notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, in each case during normal business hours and as often as
reasonably requested.

 

65



--------------------------------------------------------------------------------

Section 5.10. Payment of Tax Obligations. Pay its Tax liabilities before the
same shall become delinquent or in default, except where (a)(i) being contested
in good faith by appropriate proceedings diligently conducted and such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation, (ii) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
Mexican GAAP and (iii) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect or (b) the
amount of such Tax liabilities does not exceed US$2,000,000.

Section 5.11. Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, of the Borrower or its Subsidiaries with, all applicable Environmental
Laws, and obtain and comply in all material respects with and maintain, and
ensure that all tenants and subtenants, if any, of the Borrower or its
Subsidiaries obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except where such failure to comply could not
reasonably be expected to result in a Material Adverse Effect and (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except where such
orders and directives are being contested in good faith and the Borrower or the
relevant Subsidiary has set aside on its books adequate reserves with respect to
the liabilities that could reasonably be expected to result therefrom in
accordance with Mexican GAAP or except where such failure could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.12. Further Assurances. Do and perform, and cause each of its
Subsidiaries to do and perform, from time to time, any and all acts (and execute
any and all documents) as may be necessary or as may be reasonably requested by
the Administrative Agent in order to effect fully the purposes of the Loan
Documents.

 

66



--------------------------------------------------------------------------------

Section 5.13. Subsidiaries; Guarantors.

(a) With respect to each Foreign Subsidiary created or acquired subsequent to
the Effective Date by the Borrower or any of its Subsidiaries, promptly notify
the Administrative Agent of such event.

(b) With respect to each Foreign Subsidiary which becomes a Local Guarantor
after the date hereof, cause such Local Guarantor to (i) promptly execute and
deliver to the Administrative Agent for the benefit of the Lenders a Guarantor
Accession Agreement substantially in the form of Exhibit H, (ii) deliver all
certificates, instruments and opinions as the Administrative Agent may
reasonably request in connection therewith and (iii) take all other actions that
the Administrative Agent may reasonably request to cause such Local Guarantor to
Guarantee the Obligations and to ensure the validity and enforceability of such
Guarantee.

Section 5.14. Post Closing Obligations. Comply with the requirements set forth
on Schedule 5.14 within the period set forth therein.

Section 5.15. Operations. Borrower will at all times remain a holding company
and not engage any substantive operations other than the ownership of its
Subsidiaries.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees that from and after the Effective Date, for so
long as the Revolving Loan Commitments are in effect and thereafter until
payment in full of the Revolving Loans and any other amount then due and owing
to any Lender or the Administrative Agent hereunder and under any other Loan
Document, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

Section 6.1. Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to exceed 0.50 to 1.00.

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the last day of any fiscal quarter for the previous eight quarter period of the
Borrower to be less than 1:50 to 1:00.

 

67



--------------------------------------------------------------------------------

(c) Consolidated Tangible Net Worth. Permit its Consolidated Tangible Net Worth
to be less than P$1,825,000,000, increasing (a) on the last day of each fiscal
year of the Borrower by (i) an amount equal to the inflation for such fiscal
year of Borrower in Mexico (as published by Banco de Mexico) (starting with the
2007 fiscal year of Borrower), plus (ii) an amount equal to 50% of the
Consolidated Net Income (but not less than zero) for such fiscal year of
Borrower, and (b) on the date the Borrower and any of its Subsidiaries issues
any Equity Interests of the Borrower or its Subsidiaries by an amount equal to
100% of the cash and Temporary Cash Equivalents proceeds received by or for the
Borrower’s or its Subsidiaries’ account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.

Section 6.2. Limitation on Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in Equity Interests of the Borrower or
options, warrants or other rights to purchase Equity Interests of the Borrower)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Equity Interests of the Borrower or such Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:

(a) Subsidiaries may declare and pay or make dividends ratably with respect to
their Equity Interests;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make (i) Restricted
Payments to the holders of its Equity Interests solely to the extent that such
payments are required to be permitted to be made in order to be in compliance
under the Indenture and (ii) non-cash dividends to the holders of its Equity
Interests solely in Equity Interests of the Borrower or options, warrants and
other rights to purchase Equity Interests of Borrower;

(c) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase Equity Interests
of the Borrower or any of its Subsidiaries from present or former officers,
directors or employees (or their estates or beneficiaries under their estates)
upon the death, disability, retirement or termination of employment or service
of such officer, director or employee, or otherwise in accordance with any stock
option plan or any employee stock ownership plan that has been approved by the
Board of Directors; provided that the aggregate principal amount paid in

 

68



--------------------------------------------------------------------------------

respect of all such Equity Interests so purchased (net of any proceeds received
by the Borrower subsequent to the date hereof in connection with resales of any
Equity Interests or options to purchase Equity Interests so purchased) shall not
exceed during any fiscal year of the Borrower, US$500,000;

(d) Borrower may consummate the intercompany restructuring providing for the
purchase by the Borrower of the Equity Interests of Pilgrim’s Pride, LLC; and

(e) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrower or a Subsidiary Loan Party may
repurchase, redeem, defease, retire or acquire any Equity Interests of a
Subsidiary Loan Party.

Section 6.3. Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Equity Interests, bonds, notes, debentures or other debt securities of, or
any assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) Investments existing on the Effective Date and set forth on Schedule 6.3;

(b) cash and Temporary Cash Investments;

(c) Investments by the Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries that are Loan Parties;

(d) loans or advances made by the Borrower to any Subsidiary that is a Loan
Party and made by any Subsidiary to the Borrower or any other Subsidiary that is
a Loan Party;

(e) extensions of trade credit in the ordinary course of business;

 

69



--------------------------------------------------------------------------------

(f) loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business for bona fide purposes (including for travel,
entertainment and relocation expenses);

(g) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy,
insolvency, suspensión de pagos, quiebra or concurso mercantil of such trade
creditors or customers;

(h) Investments permitted under Sections 6.2 and 6.8;

(i) loans and advances to employees and contract growers in an aggregate amount
not to exceed $25,000,000 at any time outstanding;

(j) Investments in the Luxembourg Bond; and

(k) Investments not covered by clauses (a) through (j) above, in an amount not
to exceed at any time an aggregate of $20,000,000.

Section 6.4. [Intentionally Deleted.]

Section 6.5. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any of
its Subsidiaries to (a) pay dividends or make any other distributions permitted
by applicable law on any Equity Interests of such Subsidiary owned by the
Borrower or any other of its Subsidiaries, (b) pay any Indebtedness owed to the
Borrower or any other of its Subsidiaries, (c) make loans or advances to the
Borrower or any other of its Subsidiaries, or (d) transfer any of its property
or assets to the Borrower or any other of its Subsidiaries, other than:

(i) encumbrances and restrictions existing on the Effective Date and set forth
on Schedule 6.5 incurred in connection with obligations existing on the
Effective Date or any extension or refinancing thereof (excluding any amendment
or modification expanding the scope of any such encumbrance or restriction);

 

70



--------------------------------------------------------------------------------

(ii) encumbrances and restrictions existing with respect to any Person or the
property or assets of such Person acquired by the Borrower or any of its
Subsidiaries, existing at the time of such acquisition and not incurred in
contemplation thereof, which encumbrances or restrictions are not applicable to
any Person or the property or assets of any Person other than such Person or the
property or assets of such Person so acquired;

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the subsidiary that is to be sold and such sale is
permitted hereunder;

(iv) customary restrictions on the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset; and

(v) encumbrances and restrictions contained in the terms of any Indebtedness
incurred in accordance with Section 6.8 or any agreement pursuant to which such
Indebtedness was issued if (i) the encumbrance or restriction applies only in
the event of a payment default or a default with respect to a financial covenant
contained in such Indebtedness or agreement, (ii) the encumbrance or restriction
is not materially more disadvantageous to the Administrative Agent or the
Lenders than is customary in comparable financings (as determined by the
Borrower in good faith), and (iii) such encumbrance or restriction would not
materially affect the Borrower’s ability to make principal or interest payments
on the Revolving Loans (as determined by the Borrower in good faith);

(vi) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired;

(vii) any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Subsidiary pending its sale or other
disposition;

(viii) Permitted Liens securing Indebtedness that limit the right of the debtor
to dispose of the assets subject to such Permitted Lien;

 

71



--------------------------------------------------------------------------------

(ix) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of assets or ownership interests in such partnership, limited liability
company, joint venture or similar Person;

(x) provisions with respect to the disposition or distribution of assets or
property in asset sale agreements, stock sale agreements and other similar
agreements;

(xi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(xii) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations above provided that such amendments
or refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.

Section 6.6. Limitation on Transactions with Affiliates. Sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and the Subsidiary Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.2, (d) any
Investment permitted by Section 6.3(a)-(l) and (e) any Indebtedness permitted by
Section 6.8(a)-(h).

Section 6.7. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien on any of the Borrower’s or any of its Subsidiaries’ assets or properties
of any character, or on any shares of Equity Interests or Indebtedness of any of
its Subsidiaries, except:

(a) Liens in existence on the Effective Date and listed on Schedule 6.7 and
other Liens, securing Indebtedness of the Borrower and its Subsidiaries
permitted by Section 6.8(a); provided that such Lien (i) shall not apply to any
other property or asset of the Borrower or any Subsidiary after the Effective
Date and (ii) shall secure only those obligations which it secures on the date
hereof ;

 

72



--------------------------------------------------------------------------------

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries or existing on any property or asset
of any Person that becomes a Subsidiary of the Borrower after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary of the Borrower, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any of
its Subsidiaries, (iii) the Indebtedness secured thereby does not exceed 75% of
the fair market value of such property or asset and (iv) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary of the Borrower, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; and

(c) Permitted Liens.

Section 6.8. Limitation on Indebtedness. Create, incur, assume or suffer to
exist Indebtedness except:

(a) Existing Indebtedness, but not any extensions, renewals or replacements of
any such Indebtedness except (i) renewals and extensions permitted by the
agreements evidencing any such Indebtedness and (ii) extensions and replacements
of any such Indebtedness if the terms and conditions thereof are not materially
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being extended or refinanced taken as a whole, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being extended or
refinanced; provided that any Indebtedness permitted under the preceding clauses
(i) and (ii) shall not (x) include any Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced or (y) exceed in a principal amount thereof (or accreted value
thereof) plus accrued and unpaid interest on the Indebtedness being renewed,
extended or refinanced (plus the amount of necessary fees and expenses incurred
in connection therewith and any premiums paid on the Indebtedness repaid);

(b) Indebtedness of the Borrower to any of its Subsidiaries and Indebtedness of
any Subsidiary of the Borrower to the Borrower or any other of its Subsidiaries;
provided that (i) Indebtedness owed by the Borrower to any of its Subsidiaries
that is not a Loan Party shall be subordinated to the prior payment in full of
the Obligations, (ii) (A) Indebtedness of any Subsidiary that is not a Loan
Party to the Borrower or (B) Indebtedness of any Subsidiary that is not a Loan

 

73



--------------------------------------------------------------------------------

Party to any Subsidiary Loan Party shall be subordinated to the prior payment in
full of the Obligations and (iii) so long as any Revolving Loans are outstanding
under the Loan Documents, Indebtedness of any Subsidiary that is not a Loan
Party owed to the Borrower or any Subsidiary Loan Party, shall not exceed an
amount equal to $10,000,000 in the aggregate at any time;

(c) Guaranties by the Borrower of Indebtedness of any of its Subsidiaries and by
any Subsidiary of the Borrower of Indebtedness of the Borrower or any other of
its Subsidiaries; provided that Guaranties by the Borrower or any Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party (i) shall
be subordinated to the prior payment in full of the Obligations and (ii) so long
as any Revolving Loans are outstanding under the Loan Documents, shall not
exceed an amount equal to $10,000,000 in the aggregate at any time;

(d) Indebtedness of the Borrower’s Subsidiaries which are not Loan Parties;
provided that (i) no Loan Party shall have any obligation to such Subsidiary to
maintain or preserve such entity’s financial condition or to cause such
Subsidiary to achieve certain levels of operation results and (ii) such
Indebtedness shall not be, directly or indirectly, guaranteed by, or otherwise
supported by, any Loan Party and no Person shall have recourse, directly or
indirectly, to any Loan Party in respect of such Indebtedness;

(e) The incurrence by the Borrower or any of its Subsidiaries of purchase money
obligations incurred in the ordinary course of business in an amount outstanding
at any one time as of the date of any such incurrence not to exceed 75% of the
purchase price or fair market value of the asset purchased, acquired or
constructed;

(f) Indebtedness of the Borrower and its Subsidiaries to the Parent and its
Subsidiaries (other than the Subsidiary Loan Parties) subordinated to the
Indebtedness hereunder on terms and conditions acceptable to Agent; and

(g) other Indebtedness in an aggregate principal amount not exceeding
US$5,000,000 (the “Initial Indebtedness Basket”) at any time outstanding,
provided, that the Initial Indebtedness Basket may be increased in increments of
$5,000,000 upon each repayment of $5,000,000 on the Reducing Revolver Portion of
the Revolving Loan Commitment until such time as the Reducing Revolver Portion
of the Revolving Loan Commitment is reduced to $0.00, provided, further, that
the Initial Indebtedness Basket shall in no event be increased to an amount in
excess of $25,000,000.

 

74



--------------------------------------------------------------------------------

Section 6.9. [Reserved].

Section 6.10. Limitation on Asset Sales. Consummate any Asset Sale, except:

(a) sales or other dispositions of inventory, receivables and other current
assets, in the ordinary course of business;

(b) sales or other dispositions of Temporary Cash Investments;

(c) sales, transfers, assignments or other disposition of any property or
equipment that has become damaged, worn out, obsolete or otherwise unsuitable
for use in connection with the business of the Borrower or its Subsidiaries,

(d) sales, transfers or other dispositions by the Borrower or any Subsidiary of
Borrower to a Person that is a Loan Party; and

(e) an issuance of Equity Interests by the Borrower or any of the Borrower’s
Subsidiaries to one or more of the Loan Parties;

(f) the sale, lease or other disposition of any assets or rights to the extent
constituting a Restricted Payment permitted by Section 6.2 or an Investment that
is permitted by Section 6.3 hereof; and

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that (i) the consideration received by the Borrower or such
Subsidiary is at least equal to the fair market value of the assets sold or
disposed of, (ii) at least 80% of the consideration received consists of cash or
Temporary Cash Investments and (iii) the Net Cash Proceeds of such Asset Sale
are applied to the extent required by Section 2.4(b).

 

75



--------------------------------------------------------------------------------

Section 6.11. Consolidation, Merger and Sale of Assets. Consolidate with, merge
with or into, or sell, convey, transfer, lease or otherwise dispose of all or
substantially all of the property and assets of the Borrower or any of its
Subsidiaries (as an entirety or substantially an entirety in one transaction or
a series of related transactions) to, any Person or permit any Person to merge
with or into the Borrower or any of its Subsidiaries, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Loan Party (provided that the
Subsidiary Loan Party shall be the continuing or surviving corporation);

(b) any Subsidiary may dispose of any or all of its assets (i) to the Borrower
or any Subsidiary Loan Party (upon voluntary liquidation or otherwise) or
(ii) pursuant to a disposition permitted by Section 6.10;

(c) a Subsidiary (other than a Loan Party) of the Borrower may merge or
consolidate with any other Person if immediately after giving effect to such
merger no Default or Event of Default shall have occurred and be continuing; and

(d) sales, transfers or other dispositions of the assets of any Subsidiary for
which the fair market value in the aggregate does not exceed in any fiscal year
of the Borrower 5% or more of the lesser of the book or fair market value of the
property and assets of the Borrower determined on a consolidated basis as of the
last day of the previous fiscal year of the Borrower and are made in accordance
with Section 6.10.

Section 6.12. [Intentionally Deleted].

Section 6.13. Amendments to Organizational Documents. Amend, restate,
supplement, terminate, modify or otherwise change in any manner that could
reasonably be expected to be material and adverse to the Lenders, any term or
condition of any of its charter, by-laws, estatutos sociales (or other similar
organizational document), except as required as a result of an effective
amendment to any Applicable Law, in which case the Borrower shall give prompt
notice to the Administrative Agent of such proposed change, but in any event no
less than five Business Days prior to the date on which such change shall become
effective.

 

76



--------------------------------------------------------------------------------

Section 6.14. Hedging Agreements. Enter into, purchase or otherwise acquire any
Hedging Agreement, other than Hedging Agreements (i) entered into with Lenders
or their Affiliates (“Lender Hedging Agreements”) or (ii) purchased or otherwise
acquired in the ordinary course of business with reputable financial
institutions or vendors and not for speculative purposes to hedge or mitigate
risks to which the Borrower or any of its Subsidiaries is exposed in the conduct
of its business or the management of its liabilities.

Section 6.15. Indenture Restrictions. Subject to Section 6.2, notwithstanding
anything in this Agreement or the Loan Documents to the contrary, provided that
no Event of Default or Default has occurred and is continuing, nothing contained
herein shall be deemed to prohibit, encumber, restrict or prevent Borrower or
any of its Subsidiaries from making any payments, loans, advances, dividends,
distributions or transfers to Parent or any Subsidiary of Parent solely to the
extent that such payments, loans, advances, dividends, distributions or
transfers are required to be permitted to be made in order to be in compliance
under the Indenture as in effect on the date hereof.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1. Events of Default. If any of the following events (each, an “Event
of Default”) occur:

(a) within two (2) Business Days of the date when due, the Borrower shall fail
to pay any principal of any Loan when due in accordance with the terms hereof
(whether at stated maturity, by mandatory prepayment or otherwise); or within
five (5) Business Days of the date when due, the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate, document or
financial or other statement furnished at any time pursuant to or in connection
with this Agreement or any Loan Document shall prove to have been incorrect in
any material respect on or as of the date made or deemed made; or

(c) any Loan Party shall default in the observance or performance of any
covenant contained in Sections 5.1, 5.2, 5.3, 5.9(b), 5.13, 5.14, 6.2, 6.5, 6.7,
6.8, 6.10, 6.11, 6.13, 6.14 or 6.15 of this Agreement; or

 

77



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any
covenant contained in Sections 5.5, 6.1, 6.3 or 6.6 of this Agreement and such
default continues for fifteen (15) days; or

(e) any Loan Party shall default in the observance or performance of any
covenant or agreement (except as specified in Section 7.1(a)-(d) above)
contained in any Loan Document to which it is a party and such default continues
for thirty (30) days; or

(f) the Borrower or any of the other Loan Parties shall (i) default in any
payment of principal of or interest on any Indebtedness outstanding in an
aggregate principal amount of at least US$20,000,000 (or the equivalent thereof
in another currency), including in the payment of any Guaranty, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
Guaranty or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, in each
case beyond any applicable grace period or cure period, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness, including the beneficiary or beneficiaries of any
Guaranty (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, including any
Guaranty to become payable; or

(g) (i) any Loan Party shall commence any case, proceeding or other action
(x) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, suspensión de pagos, quiebra, concurso mercantil,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt, en
quiebra or insolvent, or seeking an order of concurso mercantil, reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (y) in any jurisdiction seeking
appointment of a receiver, trustee, custodian, conservator, conciliador,
síndico, interventor or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of the Loan Parties shall
make a general assignment for the benefit of its creditors, (ii) there shall be
commenced against any Loan Party, in any jurisdiction any case, proceeding or
other action of a nature referred to in clause (i) above which (x) results in
the entry of an order for relief or any such adjudication or appointment or
(y) to the extent applicable, remains undismissed, undischarged or unbonded for
a period of 60 days,

 

78



--------------------------------------------------------------------------------

(iii) there shall be commenced against any Loan Party in any jurisdiction any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 90 days from the entry thereof, (iv) any Loan Party shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above or (v) any Loan
Party shall admit in writing its inability to pay its debts as they become due;
or

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (to the extent not paid or fully covered
by insurance) of US$20,000,000 (or an amount in another currency equivalent
thereto) or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof, or any action shall be legally taken by a judgment creditor to attach
or levy upon any assets of any Loan Party; or

(i) any Governmental Authority shall condemn, nationalize, seize or otherwise
expropriate all or substantially all of the assets or the capital stock of the
Borrower and the Loan Parties, taken as a whole, and such action is not reversed
within a period of 60 days; or

(j) a Change of Control shall occur; or

(k) the validity of any Loan Document shall be contested by any Loan Party or
any Loan Party shall deny liability under any Loan Document to which it is a
party or any Loan Document shall for any reason be terminated without the
consent of the Lenders required hereunder or thereunder, or become invalid,
ineffective or unenforceable; or

(l) any restriction or requirement not in effect on the date hereof is imposed,
whether by legislative enactment, decree, regulation, order or otherwise, which
(i) both (A) prevents the availability or the transfer of foreign exchange by
the Loan Parties, taken as a whole, and (B) prohibits the Loan Parties’, taken
as a whole, ability to pay any material portion of the Obligations under the
Loan Documents or (ii) prohibits the Loan Parties’, taken as a whole, ability to
pay any material portion of the Obligations under the Loan Documents; or

 

79



--------------------------------------------------------------------------------

(m) Mexico (including any Governmental Authority thereof) shall impose, or make
an official announcement of its intention to impose, whether by legislative
enactment, decree, regulation, order or otherwise, any foreign exchange controls
or similar measures the effect of which would prevent the ability of the Loan
Parties, taken as a whole, to satisfy their material Obligations under the Loan
Documents with respect to LIBOR Loans, or other material amounts denominated in
Dollars, in Dollars in the United States of America in accordance with the Loan
Documents;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Majority Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Revolving Loan Commitments, and thereupon the Revolving Loan Commitments shall
terminate immediately and (ii) declare the Revolving Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Revolving Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) of this Article, the Revolving
Loan Commitments shall automatically terminate and the principal of the
Revolving Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 8.9) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the Loan Documents and to exercise
such powers and perform such duties as expressly are delegated to it by the Loan
Documents, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained in any Loan Document:
(a) the Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in the Loan Documents, (b) the Administrative
Agent shall not have or be deemed to have any fiduciary relationship with any
Lender and (c) no implied covenants, functions,

 

80



--------------------------------------------------------------------------------

responsibilities, duties, obligations or liabilities shall be read into any Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” in this
Agreement or any other Loan Document with reference to the Administrative Agent
(or any other Agent-Related Person) is not intended to connote any fiduciary or
other implied (or express) obligations arising under the agency doctrine of any
Applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 8.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under any Loan Document by or through agents, employees,
attorneys-in-fact or affiliates, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for any degree of negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

Section 8.3. No Liability of Agent-Related Persons. None of the Agent-Related
Persons shall: (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with any Loan Document or the transactions
contemplated thereby (except for such Person’s own gross negligence or willful
misconduct) or (b) be responsible in any manner to any of the Lenders for:
(i) any recital, statement, representation or warranty made by the Loan Parties,
or any of the Borrower’s other Subsidiaries, or any officer thereof, contained
in any Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent-Related Person under or
in connection with, any Loan Document, (ii) the validity, effectiveness,
genuineness, enforceability or sufficiency of any Loan Document, (iii) any
failure of either Borrower or any other party to any Loan Document to perform
its obligations hereunder or thereunder or (iv) any recital, statement,
representation or warranty made by or on behalf of any Lender or any of its
Affiliates. Except as specifically provided in the Loan Documents, no
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, any Loan Document, or to inspect the properties,
books or records of the Borrower or any of its Subsidiaries or Affiliates. No
Agent-Related Person shall have any obligation to ascertain or to inquire as to
the financial condition, operations or status of any Lender or as to the
validity of any recital, statement, representation or warranty made by or on
behalf of any Lender or any of its Affiliates. Notwithstanding anything in the
Loan Documents to the contrary, in no event shall any Agent-Related Person or
any Lender be liable to any Person (including the Borrower or any Lender) for
any punitive, consequential or similar damages.

 

81



--------------------------------------------------------------------------------

Section 8.4. Reliance by the Agent-Related Persons.

(a) Each Agent-Related Person shall be entitled to rely, and shall be fully
protected in relying, upon any agreement (including this Agreement), note
(including any Note), writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, electronic transmission, facsimile or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper
Person(s), and upon advice and statements of legal counsel (including counsel to
the Loan Party), independent accountants and other experts selected by any
Agent-Related Person. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent-Related Person shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent-Related Person in all cases shall be fully protected in acting, or in
refraining from acting, under any Loan Document in accordance with a request or
consent of the Majority Lenders, and such request and any action taken or
failure to act under any Loan Document pursuant thereto shall be binding upon
all of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 3.1 and 3.2, each Lender shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter either sent
by any Agent-Related Person to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lender or the Administrative Agent.

Section 8.5. Notice of Default. No Agent-Related Person shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent-Related Person shall have received written notice from a Lender or a
Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” Such
Agent-Related Person promptly shall notify the Administrative Agent (which
notice the Administrative Agent promptly shall distribute to each Lender) of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Majority
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interests of the Lenders.

 

82



--------------------------------------------------------------------------------

Section 8.6. Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by any Agent-Related Person hereinafter taken, including any review of the
affairs of the Borrower, its Affiliates and its Subsidiaries, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender or other Agent-Related Person. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based upon such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, its Affiliates and its Subsidiaries, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrower hereunder. Each Lender represents to each other party
hereto that it is a bank, savings and loan association or other similar savings
institution, insurance company, investment fund or company or other financial
institution which makes or acquires commercial loans in the ordinary course of
its business, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based upon such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower, its Affiliates and its
Subsidiaries. Except for notices, reports and other documents expressly herein
or in the other Loan Documents required to be furnished to the Lenders by the
Administrative Agent, no Agent-Related Person shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, its Subsidiaries or its other
Affiliates that may come into the possession of any of the Agent-Related
Persons.

Section 8.7. Indemnification of Agent-Related Persons. Whether or not the
transactions contemplated hereby are consummated, each Lender agrees to
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of the applicable Borrower and without limiting the obligation of
the Borrower to do so), pro rata, from and against any and all Indemnified
Liabilities; provided that no Lender shall be liable for the payment to any such
Person of any portion of the Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse each Agent-Related Person upon demand for
its ratable share of any fees, costs or out-of-pocket expenses (including
reasonable fees and disbursements of counsel (including internal counsel))
incurred by such Agent-Related Person in connection with the preparation,
execution,

 

83



--------------------------------------------------------------------------------

delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, any Loan Document or any document
contemplated by or referred to therein to the extent that such Agent-Related
Person is not reimbursed for such expenses by or on behalf of the Borrower
pursuant to Section 10.3. The undertaking in this Section shall survive the
payment of all Obligations hereunder, the cancellation of all of the Revolving
Loan Commitments and, as to any Agent-Related Person, the resignation or
replacement of such Agent-Related Person.

Section 8.8. The Agent-Related Persons in Their Individual Capacity. Each
Agent-Related Person may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Borrower (and its Subsidiaries and other Affiliates) as though the
Administrative Agent did not act in such capacity under the Loan Documents,
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, the Agent-Related Persons may receive information
regarding the Borrower (or its Subsidiaries and other Affiliates) (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that no Agent-Related Person shall be under any
obligation to provide such information to any Lender. With respect to any Loan
of which it is the Lender, the Administrative Agent (to the extent that it also
is a Lender hereunder) shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
acting in such capacity.

Section 8.9. Successor Agents. The Administrative Agent may, and at the request
of the Majority Lenders shall, resign as such agent upon 30 days’ prior written
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Majority Lenders shall (except during the existence of an Default or Event
of Default or as otherwise provided herein, with the consent of the Borrower,
which consent shall not be unreasonably withheld or delayed) promptly attempt to
appoint from among the Lenders a successor Administrative Agent. If no such
successor agent is appointed before the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consultation
with the Lenders but without the consent of the Borrower, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor
Administrative Agent hereunder (i) such successor agent shall succeed to all the
rights (including as to the same fees), powers and duties of the Administrative
Agent, (ii) the term “Administrative Agent” shall mean such successor agent and
(iii) the former Administrative Agent’s appointment, powers and duties as the
Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent under the Loan Documents.
After the former Administrative Agent’s resignation hereunder, this Article and
Sections 2.12, 10.3, 10.5 and 10.13 shall inure to its benefit as to any actions
taken or omitted to be

 

84



--------------------------------------------------------------------------------

taken by it while it was the Administrative Agent under the Loan Documents. If
no successor agent has accepted appointment as the Administrative Agent by the
date that is 30 days after the Administrative Agent’s notice of resignation, the
Administrative Agent’s resignation nevertheless thereupon shall become effective
and the Lenders shall perform all of the duties of the Administration Agent
hereunder until such time, if any, as the Majority Lenders (without the consent
of the Borrower) appoint a successor agent as provided for above. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. In the event the Administrative Agent resigns pursuant to this
Section 8.9, all fees paid to the resigning Administrative Agent but not yet
accrued shall be transferred to the successor Administrative Agent.

ARTICLE IX

GUARANTY

Section 9.1. Guaranty of the Obligations. Subject to the provisions of
Section 9.2, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations in
accordance with the terms hereof or the other Loan Documents when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under any Bankruptcy Law) (collectively,
the “Guaranteed Obligations”). In furtherance of the Guaranty assumed by the
Guarantors, the Guarantors agree to execute as guarantors (avalistas) each of
the Notes issued by the Borrower hereunder.

Section 9.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the

 

85



--------------------------------------------------------------------------------

obligations Guaranteed. “Fair Share Contribution Amount” means, with respect to
a Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
that would not render its obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of any other
Applicable Law; provided, solely for purposes of calculating the Fair Share
Contribution Amount with respect to any Contributing Guarantor for purposes of
this Section 9.2, that any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (A) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 9.2), minus (B) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 9.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 9.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 9.2.

Section 9.3. Payment by Guarantors. Subject to Section 9.2, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under any Bankruptcy Law), Guarantors will upon
demand pay, or cause to be paid in cash in immediately available funds, to the
Administrative Agent for the ratable benefit of Lenders, an amount equal to the
sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for the Borrower’s becoming the subject of a case under any
Bankruptcy Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against the Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

Section 9.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall

 

86



--------------------------------------------------------------------------------

not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations, (ii) settle,

 

87



--------------------------------------------------------------------------------

compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations, (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations, (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower or
any security for the Guaranteed Obligation and (vi) exercise any other rights
available to it under the Loan Documents; and

(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations, (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Documents or any agreement relating to such other guaranty
or security, (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect, (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or

 

88



--------------------------------------------------------------------------------

from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Lender might have elected to apply such payment to
any part or all of the Guaranteed Obligations, (v) any Beneficiary’s consent to
the change, reorganization or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations, (vi) any defenses, set-offs or
counterclaims which the Borrower may allege or asset against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury and (vii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 9.5. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Beneficiaries, to the fullest extent permitted by applicable law:
(a) any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor, to (i) proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of the Borrower or any other Person or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever, (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of the Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations, (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal, (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith, (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims and (iv) promptness, diligence and any requirement
that any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto, (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or

 

89



--------------------------------------------------------------------------------

inaction, including acceptance hereof, notices of default hereunder or any
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to the
Borrower and notices of any of the matters referred to in Section 9.4 and any
right to consent to any thereof, (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof and (h) any
right, beneficios de orden, excusión, división, quita, novación and espera that
might be available to it under Articles 2813, 2814, 2815, 2817, 2818, 2820,
2821, 2822, 2823, 2840, 2844, 2845, 2846, 2847, 2848, 2849 and other related
articles of the Código Civil Federal of Mexico and all other similar articles in
the Códigos Civiles of the Federal District and the States of Mexico. Each
Guarantor represents that it is familiar with the contents of the articles
referred to in the preceding sentence and agrees that they need not be
reproduced herein.

Section 9.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, and the
Revolving Loan Commitments shall have terminated, each Guarantor hereby waives,
to the fullest extent permitted by applicable law, any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
the Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations
including, without limitations, any such right of contribution as contemplated
by Section 9.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time

 

90



--------------------------------------------------------------------------------

when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for the Administrative Agent on
behalf of the Beneficiaries and shall forthwith be paid over to the
Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

Section 9.7. Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

Section 9.8. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Loan Commitments have terminated. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

Section 9.9. Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 9.10. Financial Condition of the Borrower. Any Borrowing may be made to
the Borrower or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower at the time of any such grant or continuation. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of the Borrower
now known or hereafter known by the Administrative Agent or any Lender.

 

91



--------------------------------------------------------------------------------

Section 9.11. Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of Majority Lenders, commence or join with any
other Person in commencing any Insolvency Proceeding against the Borrower or any
other Guarantor. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
Insolvency Proceeding of the Borrower or any other Guarantor or by any defense
which the Borrower or any other Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.

(b) Each Guarantor acknowledges and agrees that, to the fullest extent permitted
by applicable law, any interest on any portion of the Guaranteed Obligations
which accrues after the commencement of any case or proceeding referred to in
clause (a) above (or, if interest on any portion of the Guaranteed Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of
Guarantors and Beneficiaries that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to
any Applicable Law or order which may relieve the Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 9.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests, of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in

 

92



--------------------------------------------------------------------------------

interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such Asset Sale.

ARTICLE X

MISCELLANEOUS

Section 10.1. Transfers of Funds. All payments and other transfers of funds
under this Agreement and the other Loan Documents, except in respect of payments
of principal and interest on the Peso Revolving Loans and other amounts payable
in Pesos pursuant to Section 2.11(b), shall be made in immediately available
funds, exclusively in Dollars, to accounts or payment offices maintained in New
York, New York, unless, in the case of payments by or on behalf of a party other
than the Borrower, otherwise specified herein or the recipient thereof shall
otherwise agree. All payments and other transfers of funds under this Agreement
and the other Loan Documents in respect of payments of principal and interest on
Peso Revolving Loans and other amounts payable in Pesos pursuant to
Section 2.11(b) shall be made in immediately available funds, exclusively in
Pesos, to accounts or payment offices maintained in Mexico City, Mexico.

Section 10.2. Financial Data. Except as otherwise provided herein, financial
data required hereby shall be prepared both as to classification of items and as
to amount in accordance with Mexican GAAP applied in a consistent basis.

Section 10.3. Payment of Expenses, etc.

(a) The Borrower agrees, whether or not the transactions hereby contemplated
shall be consummated, upon demand to reimburse the Administrative Agent for the
payment of all reasonable out-of-pocket costs and expenses arising in connection
with the preparation, execution and delivery of this Agreement and any other
documents relating to the transactions contemplated hereby, including (i) the
reasonable fees, travel expenses, courier charges, communication expenses,
expenses associated with the execution of the Loan Documents and all other
out-of-pocket expenses and (ii) all reasonable fees and disbursements of counsel
for the Administrative Agent.

(b) The Borrower further agrees, upon demand communicated through the
Administrative Agent, to reimburse the Lenders and the Administrative Agent for
the payment of all of their out-of-pocket costs and expenses incurred by any of
them and arising in connection with any Default or Event of Default or the
enforcement of, or the

 

93



--------------------------------------------------------------------------------

amendment, modification, waiver and/or preservation of any rights under, this
Agreement, the other Loan Documents or otherwise in connection with the
transactions contemplated hereby, including all reasonable fees and
disbursements of counsel of each Lender and the Administrative Agent, and all
stamp taxes (including interest and penalties, if any), recording taxes and fees
and filing taxes and fees which may be payable in respect thereof.

Section 10.4. Amendments and Waivers. No amendment, supplement, modification or
waiver of any provision of any Loan Document, and no consent with respect to any
departure by the Loan Parties, any of the Borrower’s other Subsidiaries or any
of its other Affiliates therefrom, shall be effective unless the same shall be
in writing and adopted by the Majority Lenders, the Borrower and each Guarantor,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall, unless in writing and signed by each Lender
that would be affected thereby, do any of the following:

(a) increase or extend the Revolving Loan Commitment of any Lender,

(b) postpone or delay any date fixed by any Loan Document for any payment of
principal of or interest on the Revolving Loans or any fees or other amounts in
connection therewith (or agree to any amendment or waiver of any Loan Document
that would have the direct or indirect effect of so postponing or delaying such
payment),

(c) reduce the principal of or interest payable on any Loan,

(d) reduce any fees or other amounts payable to any of the Lenders under any
Loan Document,

(e) release the Loan Parties from, or otherwise reduce, its payment obligations
under, the Loan Documents, or release all or any part of the collateral pledged
under the Pledge Agreements;

(f) fund any Borrowings during the existence of a Default or Event of Default,
or

 

94



--------------------------------------------------------------------------------

(g) amend the definition of “Majority Lenders” contained in Section 1.1 or any
provision of this Section 10.4 or Section 2.16 or any provision in any of the
Loan Documents providing for consent or other action by all of the Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in addition to the Majority
Lenders or all Lenders, as the case may be, affect the rights or duties of the
Administrative Agent, under any Loan Document, (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed solely
by the parties thereto and (iii) any waiver, amendment or modification of any
Loan Document that by its terms affects the rights or duties under this
Agreement of the Dollar Lenders (but not the Peso Lenders) or the Peso Lenders
(but not the Dollar Lenders) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Lenders that would be required to consent thereto under this
Section if such Lenders were the only Lenders hereunder at the time.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Majority Lenders and
the Administrative Agent if (a) by the terms of such agreement the Revolving
Loan Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (b) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement as if prepaid under Section 2.4(a), without regard to the minimum
amounts set forth therein.

Section 10.5. Indemnification.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify and hold the Administrative Agent, each Lender,
each of their respective Affiliates, officers, directors, employees, counsel,
agents and attorneys-in-fact and each other Person Controlling any of the
foregoing (each an “Indemnified Person”) harmless from and against any and all
losses, claims, damages, liabilities or other costs or expenses (including fees
and disbursements of counsel (including internal counsel)) whatsoever that may
at any time (including at any time after repayment of the Revolving Loans and
the termination, resignation or replacement of the Administrative Agent or the
replacement of any Lender) arise out of, relate to or result from any
transaction, action, suit, investigation, litigation or proceeding (including
any Insolvency Proceeding) connected with the transactions contemplated herein
or in any of the other Loan Documents, whether or not any Indemnified Person is
a party thereto (all of the foregoing, collectively, the “Indemnified
Liabilities”), provided, that Taxes, Other

 

95



--------------------------------------------------------------------------------

Taxes and Further Taxes shall not constitute Indemnified Liabilities and shall
be governed exclusively by Section 2.12. Notwithstanding the above, the Borrower
shall have no obligation under this paragraph to any Indemnified Person with
respect to an Indemnified Liability caused by or resulting from the gross
negligence or willful misconduct of such Indemnified Person.

(b) The Borrower shall not, without the prior written consent of the applicable
Indemnified Person(s), effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of the proceedings.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) The Borrower’s obligations under this Section and Sections 2.12, 2.13, 2.14,
2.15, 10.3 and 10.13 shall survive the execution and delivery of the Loan
Documents, the making and repayment of the Revolving Loans and the cancellation
of all of the Revolving Loan Commitments.

Section 10.6. Notices.

(a) All notices, requests and other communications hereunder shall be in writing
(including, unless the context expressly otherwise provides, by facsimile or
electronic transmission; provided that any document transmitted by any party
hereto by electronic transmission: (i) shall be immediately confirmed by a
telephone call to the recipient at the number specified on Schedule 10.6 and
(ii) shall be followed promptly by delivery of a hard copy original thereof) and
couriered, faxed or delivered to the address, email address or facsimile number
specified for notices on Schedule 10.6; or, if directed

 

96



--------------------------------------------------------------------------------

to (A) the Borrower or the Administrative Agent to such other address as shall
be designated by any such Person in a written notice to the other parties hereto
and (B) any other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent.

(b) All such notices, requests and communications shall be effective (i) if
transmitted by fax or electronic transmission, when transmitted in legible form
by facsimile machine or e-mail upon confirmation of receipt and (ii) if sent by
an internationally-recognized overnight courier service or otherwise delivered,
with courier or delivery costs prepaid, upon receipt thereof by the recipient
thereof.

(c) The Administrative Agent and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized in writing by the
Borrower to give notices and the Administrative Agent and the Lenders shall not
have any liability to the Borrower or any other Person on account of any action
taken or not taken by the Administrative Agent and/or the Lenders in reliance
upon such notice. The obligation of the Borrower under the Loan Documents shall
not be affected in any way or to any extent by any failure by the Administrative
Agent and/or the Lenders to receive written confirmation of any electronic or
facsimile notice or the receipt by the Administrative Agent and/or the Lenders
of a confirmation that is at variance with the terms reasonably understood by
such Person(s) to be contained in the electronic or facsimile notice.

(d) Each Lender shall notify the Administrative Agent in writing of any change
in (i) the address to which notices to such Person should be directed,
(ii) addresses of any Lending Office, (iii) payment instructions in respect of
all payments to be made to it hereunder and (iv) such other administrative
information as the Administrative Agent reasonably requests.

Section 10.7. Table of Contents; Descriptive Headings; etc. The table of
contents and descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

Section 10.8. Survival of Agreements and Representations. All covenants,
agreements, representations and warranties made herein, in the Notes, or in any
certificate delivered pursuant hereto or thereto shall survive the execution and
delivery hereof and the Revolving Loans made hereunder.

 

97



--------------------------------------------------------------------------------

Section 10.9. Benefit of Agreement; Assignment.

(a) Benefit of Agreement. This Agreement shall be binding upon each of the Loan
Parties, their respective successors and assigns, and shall inure to the benefit
of the Administrative Agent and the Lenders and their respective successors and
assigns permitted hereby except that (i) the Loan Parties may not transfer or
assign any or all of its rights or obligations hereunder except with the
unanimous consent of the Lenders (any attempted transfer or assignment without
such consent shall be void) and (ii) no Lender may assign or otherwise transfer
its rights and obligations hereunder except in accordance with this Section.

(b) Assignment. Any Lender may, with the prior written consent of the Borrower
(which consent shall not be required during the existence of an Event of
Default) and Administrative Agent, which consents shall not be unreasonably
withheld or delayed, at any time assign and delegate to one or more Eligible
Assignees (provided that no written consent of the Borrower shall be required in
connection with any assignment and delegation by a Lender to an Eligible
Assignee that is a Lender or an Affiliate of a Lender) (each, an “Assignee”) all
or any portion of its Revolving Loans, its Revolving Loan Commitments and the
other rights and obligations of such Lender hereunder, in a minimum amount of
US$2,500,000 (or Peso Equivalent) (or the entire amount of the Revolving Loans
and the Revolving Loan Commitments of the assigning Lender, provided that no
minimum amount shall be required in connection with an assignment and delegation
by a Lender to an Eligible Assignee that is a Lender or an Affiliate of a
Lender) unless the Borrower and the Administrative Agent otherwise consent;
provided that the Borrower and the Administrative Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Administrative Agent by
such Lender and its Assignee (which notice shall be substantially in the form of
Schedule 1 to Exhibit I and shall have been consented to by the Borrower (except
during the existence of an Event of Default) and the Administrative Agent),
(ii) such Lender and its Assignee shall have delivered to the Borrower and the
Administrative Agent a duly executed Assignment and Assumption substantially in
the form of Exhibit I (an “Assignment and Assumption”) together with the Note(s)
subject to such assignment (to the extent necessary, which Note(s) the Borrower
and the Administrative Agent shall cause to be exchanged for new Notes) and
(iii) such Lender or its Assignee shall have paid to the Administrative Agent a
processing fee relating to such assignment in the amount of US$3,500.

(c) Assignee as Lender. From and after the date that the Administrative Agent
notifies the assignor Lender that it has received and provided its consent, and

 

98



--------------------------------------------------------------------------------

received (if such consent is applicable) the consent of the Borrower, with
respect to an executed Assignment and Assumption (and has received payment of
the processing fee referenced in clause (b)) (i) the Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption, shall have the
rights and obligations of a Lender under the Loan Documents, provided, that the
Borrower shall be liable for Taxes, Other Taxes and Further Taxes to such
Assignee in an amount no greater than the amount that the Borrower otherwise
would have been so liable to the assignor Lender and (ii) the assignor Lender
shall, to the extent that rights and obligations under the Loan Documents have
been assigned by it pursuant to such Assignment and Assumption, relinquish its
rights and be released from its obligations under the Loan Documents; provided
that the assignor Lender shall continue to have the rights of a Lender under
Sections 2.12, 2.13, 2.14, 2.15, 10.3, 10.5 and 10.13 to the extent claims under
such Sections arose prior to the relevant assignment.

(d) Pledge to Federal Reserve Bank. Notwithstanding any other provision in this
Agreement, any Lender may at any time (without the consent of any other Person)
create a security interest in, or pledge, all or any portion of its rights under
and interest in this Agreement and any Note held by it in favor of any Federal
Reserve Bank in accordance with Regulation A of the Federal Reserve Board or
U.S. Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
Applicable Law.

(e) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York City a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts (and related interest amounts) of the
Revolving Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Participations. Any Lender may at any time sell to one or more commercial
banks or other Persons not Affiliates of the Borrower (each, a “Participant”)
participating interests in its Revolving Loans, its Revolving Loan Commitment
and the other interests of such Lender (the “originating Lender”) under the Loan
Documents; provided that (i) the originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the originating Lender shall remain
solely responsible for the

 

99



--------------------------------------------------------------------------------

performance of such obligations, (iii) the Borrower and the Administrative Agent
shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender’s rights and obligations under the Loan
Documents, (iv) no Lender shall transfer or grant any participating interest
under which the Participant (other than an Affiliate of the Lender) has rights
to approve any amendment to, or any consent or waiver with respect to, any Loan
Document, except to the extent such amendment, consent or waiver would require
the consent of each Lender as described in the proviso to Section 10.4 and
(v) the Borrower shall be liable for Taxes, Other Taxes and Further Taxes to
such Participant in an amount no greater than the amount that the Borrower
otherwise would have been so liable to the originating Lender. In the case of
any such participation, the Participant also shall be entitled to the benefit of
Sections 2.12, 2.14, 2.15, 10.3, 10.5 and 10.13 as though it were also a Lender
hereunder to the same extent, without duplication, as the Lender that sold the
participation to such Participant would be entitled thereto, and if amounts
outstanding under the Loan Documents are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of a Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement.

(g) Costs. Except in connection with Section 2.18, any and all costs related to
the assignment or participation of a Lender of all or any portion of its
Revolving Loans, its Revolving Loan Commitments and the other rights and
obligations of such Lender hereunder or under any Loan Document, its
formalization and its making of record shall be borne exclusively by such
Lender.

Section 10.10. Right of Set-off. Upon the occurrence and during the continuance
of any Default or Event of Default, the Administrative Agent and the Lenders are
hereby authorized at any time and from time to time, without notice to the
Borrower (any such notice being expressly waived by the Borrower) and to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in any currency) at
any time held and other indebtedness at any time owing by the Administrative
Agent or the Lenders to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement and the other Loan Documents, irrespective of whether or not the
Administrative Agent or the Lenders shall have made any demand hereunder and
although such obligations may be unmatured. Each of the Lenders and the
Administrative Agent agrees promptly to notify the Borrower no later than three
Business Days after any such setoff and application; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

100



--------------------------------------------------------------------------------

Section 10.11. SUBMISSION TO JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL.

(a) EACH OF THE PARTIES HERETO (i) AGREES THAT ANY CLAIM, SUIT, ACTION OR
PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND TO APPELLATE COURTS THEREFROM AND EACH OF
THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO SUCH JURISDICTION FOR SUCH PURPOSE AND (ii) TO THE FULLEST EXTENT
PERMITTED BY LAW, (x) IRREVOCABLY WAIVES ANY OBJECTION IT MAY HAVE AT ANY TIME
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY SUCH COURT,
(y) IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(z) IRREVOCABLY WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER IT. EACH PARTY HERETO AGREES THAT A JUDGMENT IN ANY SUCH
ACTION, SUIT OR PROCEEDING MAY BE ENFORCED IN ANY OTHER JURISDICTION, INCLUDING
MEXICO, BY SUIT UPON JUDGMENT, A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE
EVIDENCE OF THE JUDGMENT. Each party hereto further agrees that the courts
referred to in the first sentence of this paragraph (a) shall have exclusive
jurisdiction with respect to any claim or counterclaim based upon the assertion
that the rate of interest charged by or under this Agreement or under the other
Loan Documents is usurious.

(b) EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON, ARISING OUT OF OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, IN ANY LEGAL ACTION OR PROCEEDING OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY IS

 

101



--------------------------------------------------------------------------------

WAIVED BY OPERATION OF THIS SECTION AS TO ANY LEGAL ACTION, COUNTERCLAIM OR
OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY PROVISION THEREOF. THE AGREEMENT OF
THE BORROWER TO THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE LENDERS
AND THE OTHER PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

(c) Each of the Loan Parties further agrees that service of process may be made
personally or by mailing or delivering a copy of the summons and complaint or
other legal process in any such legal action or proceeding to such Loan Party in
care of the Process Agent and such agent is hereby authorized to accept, receive
and acknowledge the same for and on behalf of such Loan Party and to admit
service with respect thereto. Service upon the Process Agent shall be deemed to
be personal service on the Loan Parties and shall be legal and binding upon the
Loan Parties for all purposes notwithstanding any failure to mail copies of such
legal process to the Borrower, or any failure on the part of the Loan Parties to
receive the same. Nothing herein shall affect the right to serve process in any
other manner permitted by Applicable Law or any right to bring legal action or
proceedings in any other competent jurisdiction. The Loan Parties shall ensure
that at all times until all of the Obligations have been paid in full and all of
the Revolving Loan Commitments have terminated they shall have a process agent
in New York City (whether the Process Agent or a replacement thereof
satisfactory to the Administrative Agent).

(d) FOR THE PURPOSE OF PROCEEDINGS IN THE COURTS OF THE STATE OF NEW YORK, IN
AND FOR THE COUNTY OF NEW YORK, AND THE UNITED STATES COURTS FOR THE SOUTHERN
DISTRICT OF NEW YORK EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY DESIGNATES AS
OF THE EFFECTIVE DATE CT CORPORATION SYSTEM (THE “PROCESS AGENT”) WITH OFFICES
CURRENTLY LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, UNITED STATES
OF AMERICA, AS ITS AGENT FOR SERVICE OF PROCESS. IN THE EVENT THAT SUCH AGENT OR
ANY SUCCESSOR SHALL CEASE TO BE LOCATED IN THE BOROUGH OF MANHATTAN, THE LOAN
PARTIES SHALL PROMPTLY AND IRREVOCABLY BEFORE THE RELOCATION OF SUCH AGENT FOR
SERVICE OF PROCESS, IF PRACTICABLE, OR PROMPTLY THEREAFTER DESIGNATE A SUCCESSOR
AGENT, WHICH SUCCESSOR AGENT SHALL BE LOCATED IN THE BOROUGH OF MANHATTAN, AND
NOTIFY THE ADMINISTRATIVE AGENT THEREOF, TO ACCEPT ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS OR OTHER DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR
PROCEEDING IN ANY OF SUCH COURTS AND FURTHER AGREES THAT SERVICE UPON SUCH AGENT
SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE UPON THE

 

102



--------------------------------------------------------------------------------

BORROWER AND THAT FAILURE OF ANY SUCH AGENT TO GIVE ANY NOTICE OF SUCH SERVICE
TO THE BORROWER SHALL NOT AFFECT THE VALIDITY OF SUCH SERVICE OR ANY JUDGMENT
RENDERED IN ANY ACTION OR PROCEEDINGS BASED THEREON. EXCEPTING THE BORROWER,
EACH OF THE PARTIES HERETO AGREE THAT SERVICE OF ANY AND ALL SUCH PROCESS OR
OTHER DOCUMENTS ON SUCH PERSON MAY ALSO BE EFFECTED BY REGISTERED MAIL OR ITS
ADDRESS AS SET FORTH IN SECTION 10.6. WITH RESPECT TO THE BORROWER, SERVICE OF
ANY AND ALL SUCH PROCESS OR OTHER DOCUMENTS TO CT CORPORATION SYSTEM OR SUCH
OTHER AGENT FOR SERVICE OF PROCESS DESIGNATED BY THE BORROWER IN ACCORDANCE WITH
THIS AGREEMENT, SERVICE OF PROCESS SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE
ONLY IF MADE IN PERSON.

Section 10.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 10.13. Judgment Currency. All payments made under this Agreement and the
Notes shall be made in Dollars or Pesos as required by the terms hereof (the
“Agreement Currency”), and, if for any reason any payment made hereunder is made
in a currency (the “Other Currency”) other than the Agreement Currency, then to
the extent that the payment actually received by the Lenders or the
Administrative Agent, when converted into the Agreement Currency at the Rate of
Exchange (as defined below) on the date of payment (or, if conversion on such
date is not practicable, as soon thereafter as it is practicable for the Lenders
or the Administrative Agent to purchase the Agreement Currency) falls short of
the amount due under the terms of this Agreement or any other Loan Document, the
Borrower, shall, as a separate and independent obligation of the Borrower,
indemnify the Lenders and the Administrative Agent and hold the Lenders and the
Administrative Agent harmless against the amount of such shortfall. As used in
this Section 10.13, the term “Rate of Exchange” means the rate at which the
Administrative Agent is able on the relevant date to purchase the Agreement
Currency with the Other Currency and shall include any premiums and costs of
exchange payable in connection with the purchase of or conversion into, the
Agreement Currency.

Section 10.14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.

 

103



--------------------------------------------------------------------------------

Section 10.15. Waiver of Immunities. To the extent that any of the Loan Parties
has or hereafter may acquire any immunity from jurisdiction of any court of from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself and its property, the Borrower hereby irrevocably waives such immunity
in respect of its Obligations and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this paragraph shall have the
fullest scope permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and are intended to be irrevocable for purposes of such act,
or any act that replaces it. The foregoing waiver is intended to be effective to
the fullest extent now or hereafter permitted by the applicable law of any
jurisdiction in which any suit, action or proceeding with respect to any Loan
Document may be commenced.

Section 10.16. Severability. To the fullest extent permitted by law, any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction, and the remaining portion of such provision and all
other remaining provisions hereof will be construed to render them enforceable.

Section 10.17. Confidentiality.

(a) Each Lender and the Administrative Agent agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information provided to it by the Borrower,
any of its Subsidiaries or any of its other Affiliates, or by any Agent-Related
Person on the Borrower’s, such Affiliate’s or such Subsidiary’s behalf, in
connection with the structuring of the Revolving Loans or pursuant to any Loan
Document, and neither such Lender, the Administrative Agent, nor any of their
respective Affiliates shall use any such information other than in connection
with the Loan Documents or in connection with other business now or hereafter
existing or contemplated with the Borrower, any of its Subsidiaries or any of
its other Affiliates; except to the extent such information: (i) was or becomes
generally available to the public other than as a result of disclosure by such
Lender or the Administrative Agent, (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower, any of its
Subsidiaries or any of its other Affiliates, (iii) was in such Lender’s or the
Administrative Agent’s possession free of any obligation of confidence at the
time of its receipt of such information, (iv) is developed by such Lender or the
Administrative Agent independently of and without reference to any confidential
information or (v) is identified by the Borrower, any of its Subsidiaries or any
of its other Affiliates as no longer proprietary or confidential.

 

104



--------------------------------------------------------------------------------

(b) Notwithstanding clause (a), the Administrative Agent, any Lender or any
Affiliate thereof may disclose such information (i) at the request or pursuant
to any requirement of any Governmental Authority to which the Administrative
Agent, such Lender or such Affiliate is subject or in connection with an
examination of such Person by any such Governmental Authority, (ii) pursuant to
subpoena or other court process, (iii) when required to do so in accordance with
any Applicable Law, (iv) to the extent reasonably required in connection with
any litigation or proceeding to which such Person may be party, (v) to the
extent reasonably required in connection with the exercise of any remedy under
any Loan Document, (vi) to such Person’s independent auditors and other
professional advisors; provided that such Persons are subject to confidentiality
agreements with respect thereto having the same scope as this Section 10.17,
(vii) to any Participant or Assignee, actual or potential; provided that such
Person agrees in writing to keep such information confidential to the same
extent required of the Administrative Agent and the Lenders hereunder, (viii) as
expressly permitted under any other document or agreement regarding
confidentiality to which the Borrower, any of its Subsidiaries or any of its
other Affiliates is party or is deemed party with the Administrative Agent, such
Lender or such Affiliate and (ix) to its Affiliates (provided that each such
Affiliate shall agree to be bound by the confidentiality provisions of this
Section). To the extent permitted by Applicable Law and as otherwise reasonably
possible, any Person intending to disclose any such information pursuant to
clause (i), (ii), (iii) or (iv) shall provide the Borrower with reasonable prior
notice thereof.

(c) The terms contained in the Fee Letter are confidential and, except for
disclosure to the Borrower’s board of directors, or respective officers,
employees or professional advisors retained in connection with this transaction,
or as may be required by Applicable Law, may not be disclosed in whole or in
part to any other Person (including any Lender) without the prior written
consent of each of the other parties thereto. To the extent permitted by
Applicable Law and as otherwise reasonably possible, the Borrower shall provide
each of the other parties to the Fee Letter with reasonable notice before
disclosing any such terms pursuant to Applicable Law.

(d) The terms contained in the Loan Documents (other than the Fee Letter, which
is addressed in paragraph (c)) and the related term sheet are confidential and,
except for disclosure to the various parties thereto, their Affiliates and such
Persons’ board of directors, officers, employees or professional advisors
retained in connection with this transaction, or as may be required by
Applicable Law, may not be disclosed in whole or in part to any other Person
without the prior written consent of the Administrative Agent. Notwithstanding
the above, the Lenders may utilize the lending structure utilized herein in
connection with loans provided to other borrowers.

 

105



--------------------------------------------------------------------------------

(e) Notwithstanding anything above to the contrary, in no event shall the
Administrative Agent or any Lender or Participant disclose any such confidential
information to any of the Borrower’s competitors, customers or suppliers of
equipment, parts or raw materials.

(f) Notwithstanding anything herein to the contrary, the confidential
information subject to paragraph (a) above shall not include, and the
Administrative Agent and each Lender (and each of their respective employees,
representatives and agents) may disclose to any and all persons, without
limitation of any kind, any information with respect to the United States
federal income tax treatment and United States federal income tax structure of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure.

Section 10.18. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the parties hereto, the other
Agent-Related Persons, the Indemnified Persons and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement.

Section 10.19. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any of the Lenders to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 10.20. Prior Agreements Superseded. As of the Effective Date, this
Agreement and the other Loan Documents shall completely and fully supersede all
prior undertakings or agreements, both written and oral, between or among the
Borrower, the Administrative Agent and/or the Lenders.

Section 10.21. USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

106



--------------------------------------------------------------------------------

Section 10.22. Use of Names and Marks. No use of the Administrative Agent’s or
any Lender’s (or any of their respective Affiliates’) name, trademarks, service
marks or symbols may be made by the Borrower or any of its Affiliates in any
advertisements or public announcements (including press releases) without such
Person’s prior written approval, except that the Borrower may use the
Administrative Agent’s or Lenders’ name as required for disclosure of the terms
hereof under Applicable Law, by any competent Governmental Authority or to the
Borrower’s auditors upon request. The Borrower shall not disclose or divulge
(and shall prohibit any of its Subsidiaries and Affiliates from disclosing or
divulging) any written opinions or advice rendered by the Administrative Agent,
the Lenders or any of their respective Affiliates, agents or representatives in
connection with the transaction contemplated hereby without the prior written
consent of such Person; provided that the Borrower may make such disclosure to
their respective Affiliates and counsel and, as required by Applicable Law, to
Governmental Authorities. The Administrative Agent, the Lenders and their
respective Affiliates may use the Borrower’s name, trademarks or service marks
for the purpose of tombstone advertising upon notification to the Borrower.
Neither the Administrative Agent, the Lenders nor any of their respective
Affiliates shall otherwise use the Borrower’s or any of its Subsidiaries and
Affiliates’ name, trademarks, service marks or symbols in any advertisements or
public announcements (including press releases) without the prior written
consent of such Person.

Section 10.23. Use of English Language. All certificates, reports, notices,
documents and other communications given or delivered pursuant to the Loan
Documents shall be in the English language, except as required by Mexican law to
be in the Spanish language (in which event, unless otherwise provided herein,
English translations thereof certified by a court approved translator shall be
provided, upon which all parties hereto shall have the right to rely for all
purposes of the Loan Documents).

Section 10.24. No Partnership, etc.. The Lenders and the Borrower intend that
the relationship between them shall be solely that of creditor and debtor.
Nothing contained in this Agreement, the Notes or any other Loan Document shall
be deemed or construed to create a partnership, tenancy-in-common, joint
tenancy, joint venture or co-ownership by or between any Lender, on the one
hand, and any other Lender, the Borrower or any other Person, on the other hand.
The Lenders shall not in any way be responsible or liable for the debts, losses,
obligations or duties of the Borrower or any other Person.

[The remainder of page left blank intentionally; Signature page to follow.]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

AVÍCOLA PILGRIM’S PRIDE DE MÉXICO,

S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

PILGRIM’S PRIDE CORPORATION,

a Delaware corporation

By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

INCUBADORA HIDALGO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

Credit Agreement



--------------------------------------------------------------------------------

PILGRIM’S PRIDE, S. de R.L. de C.V. a Sociedad de Responsabilidad Limitada de
Capital Variable By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

Credit Agreement



--------------------------------------------------------------------------------

INMOBLIARIA AVÍCOLA PILGRIM’S PRIDE, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

SERVICIOS ADMINISTRATIVOS PILGRIM’S PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

GRUPO PILGRIM’S PRIDE FUNDING HOLDINGS, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

Credit Agreement



--------------------------------------------------------------------------------

COMERCIALIZADORA DE CARNES DE MÉXICO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

GRUPO PILGRIM’S PRIDE FUNDING,

S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

OPERADORA DE PRODUCTOS AVÍCOLAS,

S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

Credit Agreement



--------------------------------------------------------------------------------

CARNES Y PRODUCTOS AVICOLAS de MEXICO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ Richard A. Cogdill

Name   Richard A. Cogdill Title:   Attorney-In-Fact

Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and Sole Lead Arranger By:  

/s/ Bill Redmond

Name   William Redmond Title:   Managing Director

ING BANK (MÉXICO), S.A. INSTITUCIÓN DE

BANCA MÚLTIPLE, ING GRUPO

FINANCIERO, .as Lender

By:  

/s/ Edgar Trueba

Name:   Edgar Trueba Title:   Attorney-in-Fact

Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

/s/ Carlos A. Amaya

Name:   Carlos A. Amaya Title:   Vice President

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA N.A., as Lender By:  

/s/ Gustavo Muniz

Name:   Gustavo Muniz Title:   Senior Vice-President

Credit Agreement



--------------------------------------------------------------------------------

BBVA BANCOMER, S.A., INSTITUCIÓN DE

BANCA MÚLTIPLE, GRUPO FINANCIERO

BBVA BANCOMER,

as Lender By:  

/s/ Eduardo Valencia Hitte

Name:   Eduardo Valencia Hitte Title:   Director

Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Loan Commitment

 

Lender

  

Commitment

in Dollars

   Percentage of
Commitment
in Dollars    

Commitment

in Pesos

   Percentage of
Commitment in
Pesos  

ING BANK (MÉXICO), S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, ING GRUPO FINANCIERO

   $ 0.00    0.00 %   P$ 382,294,500    70.00 %

COMERICA BANK

   $ 10,000,000.00    40.00 %   P$ 0.00    0.00 %

BANK OF AMERICA N.A

   $ 15,000,000.00    60.00 %   P$ 0,00    0.00 %

BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA
BANCOMER

   $ 0.00    0.00 %   P$ 163,840,500    30.00 %